            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 1 of 71




 1                                                          The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8                                  AT TACOMA
 9    STATE OF WASHINGTON,
10                          Plaintiff,              No. 3:17-cv-05690-BHS
11          v.                                      DEFENDANTS’ PRE-TRIAL
                                                    MEMORANDUM
12    FRANCISCAN HEALTH SYSTEM d/b/a CHI
      FRANCISCAN HEALTH; FRANCISCAN
13    MEDICAL GROUP; THE DOCTORS CLINIC,
      a Professional Corporation; and WESTSOUND
14    ORTHOPAEDICS, P.S.,
15                          Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

                                                                       Davis Wright Tremaine LLP
                                                                                L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS)                 920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main · 206.757.7700 fax
              Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 2 of 71




 1                                                      TABLE OF CONTENTS
 2                                                                                                                                               Page

 3    TABLE OF AUTHORITIES ...................................................................................................... III
 4    I.       Introduction ...................................................................................................................... 1
 5    II.      Facts to be Shown at Trial ................................................................................................ 5
 6
               A.         Parties ................................................................................................................... 5
 7
               B.         The Kitsap Transactions ....................................................................................... 6
 8
               C.         Procedural History ................................................................................................ 8
 9
      III.     Argument ........................................................................................................................ 10
10
               A.         The TDC Transaction Didn’t Violate Section 1 ................................................. 10
11
                          1.         Plaintiff Won’t Satisfy Its Prima Facie Burden ..................................... 11
12

13                                   a.          The Evidence Will Show Franciscan and TDC Are a Single
                                                 Entity Incapable of a Section 1 Violation................................... 11
14
                                     b.          The Rule of Reason Governs Plaintiff’s Section 1 Claim .......... 15
15
                                     c.          A Joint Venture Can Lawfully Set Its Prices.............................. 20
16
                                     d.          Plaintiff Won’t Prove Properly Defined Relevant Antitrust
17                                               Markets ....................................................................................... 20
18                                   e.          Alleged Price Increases Alone Are Insufficient to Show
19                                               Anticompetitive Harm ................................................................ 24

20                                   f.          Plaintiff Won’t Show by Indirect Evidence That the TDC
                                                 Transaction Harmed Competition .............................................. 26
21
                          2.         Defendants Will Present Evidence That Rebuts Any Potential
22                                   Showing of Anticompetitive Effects ...................................................... 29
23                                   a.          TDC Would Have Dissolved Absent the TDC Transaction ....... 29
24                                   b.          The Transaction Produced Transaction-Specific Efficiencies That
25                                               Outweigh Any Purported Anticompetitive Harm....................... 31

26             B.         The WSO Transaction Doesn’t Violate Section 7 .............................................. 33

27                        1.         Plaintiff Can’t Satisfy Its Prima Facie Burden ...................................... 34

                                                                                                                   Davis Wright Tremaine LLP
                                                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - i                                                         920 Fifth Avenue, Suite 3300
                                                                                                                        Seattle, WA 98104-1610
                                                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 3 of 71



                                   a.         The Court Should Analyze the Incremental Effect of the WSO
 1                                            Transaction ................................................................................. 34
 2                                 b.         Plaintiff Can’t Prove Undue Concentration in a Properly Defined
 3                                            Relevant Market ......................................................................... 36

 4                                 c.         Plaintiff Can’t Prove Anticompetitive Harm .............................. 38

 5                      2.         Defendants Will Successfully Rebut Plaintiff’s Prima Facie Case ....... 39

 6                                 a.         WSO Was a Failing Firm ........................................................... 39
 7                                 b.         WSO Was a Weakened Future Competitor ................................ 42
 8                                 c.         The WSO Transaction Produced Transaction-Specific Benefits 43
 9
             C.         Divestiture Isn’t an Appropriate Remedy........................................................... 44
10
                        1.         Divestiture Wouldn’t Effectively Restore Competition ......................... 45
11
                                   a.         The Kitsap Transactions Integrated the Firms Irrevocably ........ 45
12
                                   b.         TDC and WSO Can’t Survive as Independent Firms ................. 46
13
                                   c.         There Is No White Knight .......................................................... 47
14
                        2.         Plaintiff’s Proposed Divestiture Remedy for the TDC Transaction
15                                 Is Too Broad ........................................................................................... 47
16
                        3.         Other Remedies Are Better Suited to Prevent Anticompetitive
17                                 Harm ....................................................................................................... 49

18           D.         Plaintiff Isn’t Entitled to Disgorgement or Other “Equitable Monetary
                        Relief”................................................................................................................. 51
19
                                   a.         Disgorgement Is Appropriate Only Where No Other Remedy Is
20                                            Available and the Violation Is Clear .......................................... 51
21                                 b.         Disgorgement Is Unavailable Without a “Reasonable
22                                            Approximation” of Defendants’ Gains ....................................... 52

23                                 c.         Disgorgement Isn’t Warranted Under Washington Law ............ 54

24                                 d.         Disgorgement Isn’t Available Under Federal Law .................... 54

25           E.         Fee shifting in Defendants’ Favor Is Appropriate. ............................................. 55
26    IV.    Conclusion ...................................................................................................................... 57
27

                                                                                                                Davis Wright Tremaine LLP
                                                                                                                         L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - ii                                                     920 Fifth Avenue, Suite 3300
                                                                                                                     Seattle, WA 98104-1610
                                                                                                              206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 4 of 71




 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                     Page(s)

 3    Federal Cases
 4    Abex Corp. v. FTC,
         420 F.2d 928 (6th Cir. 1970) .................................................................................................48
 5
      Aerotec Int’l, Inc. v. Honeywell Int’l, Inc.,
 6
         4 F. Supp. 3d 1123 (D. Ariz. 2014), aff’d, 836 F.3d 1171 (9th Cir. 2016) ...........................26
 7
      Am. Needle, Inc. v. Nat’l Football League,
 8       560 U.S. 183 (2010) ........................................................................................................11, 12

 9    Arizona v. Maricopa Cty. Med. Soc.,
          457 U.S. 332 (1982) ..............................................................................................................16
10
      Bd. of Trade of City of Chi. v. United States,
11        246 U.S. 231 (1918) ..............................................................................................................16
12
      Bhan v. NME Hosps., Inc.,
13       929 F.2d 1404 (9th Cir. 1991) ...............................................................................................31

14    Brantley v. NBC Universal, Inc.,
         675 F.3d 1192 (9th Cir. 2012) ...............................................................................................24
15
      Broadcast Music, Inc. v. Columbia Broad. Sys., Inc.,
16       441 U.S. 1 (1979) ................................................................................................15, 16, 31, 33
17
      Brooke Grp. Ltd v. Brown & Williamson Tobacco Corp.,
18       509 U.S. 209 (1993) ..............................................................................................................24

19    Brown Shoe Co. v. United States,
         370 U.S. 294 (1962) ..............................................................................................................33
20
      California v. Am. Stores Co., 495 U.S. 271 (1990) ....................................................................49
21
      California v. Sutter Health Sys.,
22       84 F. Supp. 2d 1057 (N.D. Cal.), aff’d, 217 F.3d 846 (9th Cir. 2000), and
23       amended, 130 F. Supp. 2d 1109 (N.D. Cal. 2001) ..............................................21, 22, 40, 41

24    Cargill, Inc. v. Monfort of Colorado, Inc., 479 U.S. 104, 113 (1986) .......................................49

25    Chateau De Ville Prods., Inc. v. Tams-Witmark Music Library, 24 Fed. R. Serv.
         2d 623 (S.D.N.Y. 1977) ........................................................................................................35
26
      Coastal Fuels of P.R., Inc. v. Caribbean Petroleum Corp.,
27       79 F.3d 182 (1st Cir. 1996) ...................................................................................................21
                                                                                                             Davis Wright Tremaine LLP
                                                                                                                      L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - iii                                                 920 Fifth Avenue, Suite 3300
                                                                                                                  Seattle, WA 98104-1610
                                                                                                           206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 5 of 71



      Copperweld Corp. v. Indep. Tube Corp.,
 1       467 U.S. 752 (1984) ..................................................................................................11, 14, 17
 2    County of Tuolumne v. Sonora Cmty. Hosp.,
 3       236 F.3d 1148 (9th Cir. 2001) ...............................................................................................32

 4    Dr. Pepper/Seven-Up Companies, Inc. v. FTC,
          991 F.2d 859 (D.C. Cir. 1993)...............................................................................................42
 5
      Elder-Beerman Stores Corp. v. Federated Dep’t Stores, Inc.,
 6       459 F.2d 138 (6th Cir. 1972) .................................................................................................18
 7    Freeman v. San Diego Ass’n of Realtors,
 8       322 F.3d 1133 (9th Cir. 2003) .............................................................................11, 12, 32, 38

 9    FTC v. Butterworth Health Corp.,
         121. F.3d 708 (6th Cir. 1997) ....................................................................................32, 38, 49
10
      FTC v. Freeman Hospital,
11       69 F.3d. 260 (8th Cir. 1995) ......................................................................................32, 38, 45
12    FTC v. Advocate Health Care,
         2017 WL 1022015 (N.D. Ill. Mar. 16, 2017) ..................................................................37, 38
13

14    FTC v. AMG Capital Mangement, LLC,
         910 F.3d 417 (9th Cir. 2018) .................................................................................................54
15
      FTC v. Arch Coal, Inc.,
16       329 F. Supp. 2d 109 (D.D.C. 2004).......................................................................................43
17    FTC v. Butterworth Health Corp.,
         946 F. Supp. 1285 (W.D. Mich. 1996) ..................................................................................49
18
      FTC v. Commerce Planet, Inc.,
19
         815 F.3d 593 (9th Cir. 2016) .................................................................................................52
20
      FTC v. Mylan Labs., Inc.,
21       62 F. Supp. 2d 25 (D.D.C. 1999)...........................................................................................54

22    FTC v. Nat’l Tea Co.,
         603 F.2d 694 (8th Cir. 1979) .................................................................................................43
23
      FTC v. Penn State Hershey Med. Ctr.,
24
         838 F.3d 327 (3d Cir. 2016) ............................................................................................37, 38
25
      FTC v. Pepsi Co., Inc.,
26       477 F.2d 224 (2d Cir. 1973) ..................................................................................................45

27

                                                                                                         Davis Wright Tremaine LLP
                                                                                                                  L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - iv                                              920 Fifth Avenue, Suite 3300
                                                                                                              Seattle, WA 98104-1610
                                                                                                       206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 6 of 71



      FTC v. ProMedica Health Sys., Inc.,
 1       2011 WL 1219281 (N.D. Ohio Mar. 29, 2011) .....................................................................43
 2    FTC v. Sanford Health, Sanford Bismarck,
 3       2017 WL 10810016 (D.N.D. Dec. 15, 2017) ..................................................................37, 38

 4    FTC v. Tenet Health Care Corp.,
         186 F.3d 1045 (8th Cir. 1999) ...............................................................................................44
 5
      FTC v. Univ. Health, Inc.,
 6       938 F.2d 1206 (11th Cir. 1991) .............................................................................................43
 7    Ginsburg v. InBev NV/SA,
 8       623 F.3d 1229 (8th Cir. 2010) ...............................................................................................45

 9    Grove Labs. v. FT C,
         418 F.2d 489 (5th Cir. 1969) .................................................................................................48
10
      Image Tech. Servs., Inc. v. Eastman Kodak Co.,
11       125 F.3d 1195 (9th Cir. 1997) .........................................................................................26, 27
12    In re ATM Fee Antitrust Litig.,
          554 F. Supp. 2d 1003 (N.D. Cal. 2008) .................................................................................17
13

14    In re: Cathode Ray Tube (Crt) Antitrust Litig.,
          2016 WL 3648478 (N.D. Cal. July 7, 2016) .........................................................................54
15
      In re Evanston,
16        2007 WL 2286195 (F.T.C. Aug. 6, 2007) .................................................................24, 38, 49
17    In re First Alliance Mortg. Co.,
          471 F.3d 977 (9th Cir. 2006) .................................................................................................53
18
      In re Multidistrict Vehicle Air Pollution,
19
          538 F.2d 231 (9th Cir. 1976) .................................................................................................55
20
      In re The Raymond Lee Org.,
21        942 F.T.C 489, 1978 WL 206103 (F.T.C. Nov. 1, 1978) ......................................................47

22    In re Sulfuric Acid Litigation,
          703 F.3d 1004 (7th Cir. 2012) ...................................................................................17, 18, 20
23
      Int’l Shoe Co. v. FTC,
24
          280 U.S. 291 (1930) ..............................................................................................................40
25
      Jack Russell Terrier Network of N. Ca. v. Am. Kennel Club, Inc.,
26       407 F.3d 1027 (9th Cir. 2005) ...............................................................................................11

27

                                                                                                             Davis Wright Tremaine LLP
                                                                                                                      L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - v                                                   920 Fifth Avenue, Suite 3300
                                                                                                                  Seattle, WA 98104-1610
                                                                                                           206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 7 of 71



      Jacob Siegel Co. v. FTC,
 1       327 U.S. 608 (1946) ..............................................................................................................47
 2    Jefferson Parish Hosp. Dist. No. 2 v. Hyde,
 3        466 U.S. 2 (1984) ..................................................................................................................26

 4    Kendall v. Visa U.S.A., Inc.,
         518 F.3d 1042 (9th Cir. 2008) ...............................................................................................10
 5
      Kokesh v. SEC,
 6       137 S. Ct. 1635 (2017) ....................................................................................................50, 54
 7    Leegin Creative Leather Prod., Inc. v. PSKS, Inc.,
 8       551 U.S. 877 (2007) ..............................................................................................................10

 9    Maris Distrib. Co. v. Anheuser-Busch, Inc.,
        302 F.3d 1207 (11th Cir. 2002) .............................................................................................18
10
      Matter of Warner-Lambert Co.,
11       88 F.T.C. 503, 1976 WL 180015 (1976) ...............................................................................48
12    Med. Ctr. at Elizabeth Place, LLC v. Premier Health Partners,
        2017 WL 3433131 (S.D. Ohio Aug. 9, 2017) .......................................................................17
13

14    Med. Ctr. at Elizabeth Place v. Atrium Health Sys.,
        817 F.3d 934 (6th Cir. 2016) .................................................................................................15
15
      Morgan, Strand, Wheller & Biggs v. Radiology Ltd.
16      924 F.2d 1484 (9th Cir. 1991) ...............................................................................................23
17    N. Tex. Specialty Physicians v. FTC,
          528 F.3d 346 (5th Cir. 2008) .................................................................................................47
18
      Nat’l Soc. of Prof’l Eng’rs v. United States,
19
         435 U.S. 679 (1978) ........................................................................................................15, 16
20
      NCAA v. Bd. of Regents of Univ. of Okla.,
21      468 U.S. 85 (1984) ................................................................................................................33

22    New York v. Microsoft Corp., 209 F. Supp. 2d 132 (S.D.N.Y. 2002) ........................................49
23    Newcal Indus., Inc. v. Ikon Office Sol.,
         513 F.3d 1038 (9th Cir. 2008) .........................................................................................10, 20
24

25    Northrop Corp. v. McDonnell Douglas Corp.,
         705 F.2d 1030 (9th Cir. 1983) ...............................................................................................16
26
      O’Bannon v. Nat’l Collegiate Athletic Ass’n,
27       802 F.3d 1049 (9th Cir. 2015) .........................................................................................16, 29

                                                                                                               Davis Wright Tremaine LLP
                                                                                                                        L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - vi                                                    920 Fifth Avenue, Suite 3300
                                                                                                                    Seattle, WA 98104-1610
                                                                                                             206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 8 of 71



      Out of the Box Enterprises, LLC v. El Paseo Jewelry Exchange, Inc.,
 1       732 F. App’x 532 (9th Cir. 2018) ..........................................................................................53
 2    Paladin Assoc., Inc. v. Mont. Power Co.,
 3       328 F.3d 1145 (9th Cir. 2003) ...............................................................................................31

 4    Polygram Holding, Inc. v. FTC,
         416 F.3d 29 (D.C. Cir. 2005).................................................................................................15
 5
      ProMedica Health Sys., Inc. v. FTC,
 6       749 F.3d 559 (6th Cir. 2014) ...........................................................................................37, 38
 7    R.C. Dick Geothermal Corp. v. Thermogenics, Inc.
 8       890 F.2d 139 (9th Cir. 1989) .................................................................................................23

 9    Rebel Oil Co. v. Atl. Richfield Co.,
         51 F.3d 1421 (9th Cir. 1995) .....................................................................................24, 25, 26
10
      Rick-Mik Enter., Inc. v. Equilon Enter. LLC,
11       532 F.3d 963 (9th Cir. 2008) .................................................................................................25
12    Saint Alphonsus Med. Ctr.-Nampa Inc. v. St. Luke’s Health Sys., Ltd.,
         778 F.3d 775 (9th Cir. 2015) ......................................................................................... passim
13

14    SEC v. Cavanagh,
         445 F.3d 105 (2d Cir. 2006) ..................................................................................................50
15
      SEC v. First City Fin. Corp.,
16       890 F.2d 1215 (D.C. Cir. 1989).............................................................................................52
17    SEC v. Wills,
         472 F. Supp. 1250 (D.D.C. 1978)..........................................................................................51
18
      Seeburg Corp. v. FTC,
19
         425 F.2d 124 (6th Cir. 1970) .................................................................................................48
20
      State Oil Co v. Khan,
21        522 U.S. 3 (1997) ..................................................................................................................16

22    Supermarket of Homes, Inc. v. San Fernando Valley Bd. of Realtors,
         786 F.2d 1400 (9th Cir. 1986) ...............................................................................................31
23
      Taleff v. Sw. Airlines Co.,
24
         554 F. App’x 598 (9th Cir. 2014) ..........................................................................................45
25
      Texaco Inc. v. Dagher,
26       547 U.S. 1 (2006) ......................................................................................................15, 17, 20

27

                                                                                                               Davis Wright Tremaine LLP
                                                                                                                        L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - vii                                                   920 Fifth Avenue, Suite 3300
                                                                                                                    Seattle, WA 98104-1610
                                                                                                             206.622.3150 main · 206.757.7700 fax
                Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 9 of 71



      Thomsen v. W. Elec. Co.,
 1       680 F.2d 1263 (9th Cir. 1982) ...............................................................................................15
 2    Thurman Indus., Inc. v. Pay ‘N Pak Stores, Inc.,
 3       875 F.2d 1369 (9th Cir. 1989) .........................................................................................10, 20

 4    Tull v. United States,
          481 U.S. 412 (1987) ..............................................................................................................54
 5
      United States v. Archer-Daniels-Midland Co.,
 6       781 F. Supp. 1400 (S.D. Iowa 1991) .....................................................................................35
 7    United States v. Baker Hughes Inc.,
 8       908 F.2d. 981 (D.C. Cir. 1990)...................................................................................... passim

 9    United States v. Black & Decker Mfg. Co.,
         430 F. Supp. 729 (D. Md. 1976)............................................................................................41
10
      United States v. E.I. du Pont de Nemours & Co.,
11       366 U.S. 316 (1961) ..................................................................................................45, 46, 50
12    United States v. General Dynamics Corp.,
         415 U.S. 486 (1974) ...................................................................................................... passim
13

14    United States v. Grinnell Corp.,
         384 U.S. 563 (1966) ..............................................................................................................20
15
      United States v. H & R Block,
16       833 F. Supp. 2d. 36 (D.D.C. 2011)............................................................................21, 32, 44
17    United States v. Int’l Harvester Co.,
         564 F.2d 769 (7th Cir. 1977) ...........................................................................................41, 43
18
      United States v. Joyce,
19
         895 F.3d 673 (9th Cir. 2018) .................................................................................................16
20
      United States v. Keyspan Corp.,
21       763 F. Supp. 2d 633 (S.D.N.Y. 2011) .............................................................................51, 54

22    United States v. LTV Corp., No. CIV. A. 84-884, 1984 WL 21973 (D.D.C. Aug.
         2, 1984) .................................................................................................................................46
23
      United States v. Long Island Jewish Med. Ctr.,
24
         983 F. Supp. 121 (E.D.N.Y. 1997) ........................................................................................45
25
      United States v. M. P. M., Inc.,
26       397 F. Supp. 78 (D. Colo. 1975) .....................................................................................40, 42

27

                                                                                                                  Davis Wright Tremaine LLP
                                                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - viii                                                     920 Fifth Avenue, Suite 3300
                                                                                                                       Seattle, WA 98104-1610
                                                                                                                206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 10 of 71



      United States v. Marine Bancorporation,
 1       418 U.S. 602 (1974) ..............................................................................................................37
 2    United States v. Phila. Nat’l Bank,
 3       374 U.S. 321 (1963) ..............................................................................................................36

 4    United States v. Sungard Data Sys., Inc., 172 F. Supp. 2d 172 (D.D.C. 2001) .........................21

 5    Vermont Agency of Nat. Res. v. U.S. ex rel. Stevens,
         529 U.S. 765 (2000) ..............................................................................................................54
 6
      Vesta Corp. v. Amdocs Mgmt. Ltd.,
 7       129 F. Supp. 3d 1012 (D. Or. 2015) ......................................................................................26
 8
      State Cases
 9
      Golob & Sons, Inc. v. Schaake Packing Co.,
10       93 Wn.2d 257 444 (1980)........................................................................................................9

11    State v. Am. Tobacco Co.,
          1996 WL 931316 (Wash. Super. Ct. Nov. 19, 1996) ............................................................54
12
      State v. Black,
13        676 P.2d 963 (Wash. 1984) ...................................................................................................55
14
      State v. LG Elecs., Inc.,
15        340 P.3d 915 (Wash. 2014) ...................................................................................................53

16    State v. Ralph Williams’ Nw. Chrysler Plymouth, Inc.,
          553 P.2d 423 (Wash. 1976) ...................................................................................................54
17
      State v. State Credit Ass’n, Inc.,
18        657 P.2d 327 (Wash. 1983) ...................................................................................................55
19
      Federal Statutes
20
      15 U.S.C. § 1 ....................................................................................................................... passim
21
      15 U.S.C. § 15 .............................................................................................................................51
22
      15 U.S.C. § 18 ..................................................................................................................... passim
23
      15 U.S.C. § 26 .............................................................................................................................54
24
      State Statutes
25
      Wash. Rev. Code 19.86.080(1) ...................................................................................................55
26

27    Wash. Rev. Code. § 19.86.080(2) ...............................................................................................52

                                                                                                                  Davis Wright Tremaine LLP
                                                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - ix                                                       920 Fifth Avenue, Suite 3300
                                                                                                                       Seattle, WA 98104-1610
                                                                                                                206.622.3150 main · 206.757.7700 fax
              Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 11 of 71



      Administrative Materials
 1
      1996 Statements of Antitrust Enforcement Policy in Health Care, available at
 2       https://www.justice.gov/sites/default/files/atr/legacy/2007/08/15/1791.pdf .........................19
 3
      CentraCare Health System; Analysis To Aid Public Comment, 81 FR 71095-04,
 4       2016 WL 5941990 (Oct. 14, 2016) .......................................................................................50

 5    Deborah L. Feinstein, Dir., Bureau of Competition, FTC, Antitrust Enforcement
         in Health Care: Proscription, not Prescription (June 19, 2014).,
 6       https://www.ftc.gov/system/files/documents/public_statements/409481/1406
         19_aco_speech.pdf ................................................................................................................40
 7

 8    Fed. Trade Comm’n, Healthcare Provider in St. Cloud, MN Settles FTC
         Charges That Its Acquisition of Rival Provider Would Likely Lessen
 9       Competition for Certain Physician Services (Oct. 6, 2016), available at
         https://www.ftc.gov/news-events/press-releases/2016/10/healthcare-
10       provider-st-cloud-mn-settles-ftc-charges-its .........................................................................40
11    FTC and DOJ Statement of Antitrust Enforcement Policy Regarding
         Accountable Care Organizations Participating in the Medicare Shared
12
         Savings Program at 7 (F.T.C. Oct. 20, 2011) available at
13       https://www.justice.gov/sites/default/files/atr/legacy/2011/10/20/276458.pdf .....................26

14    FTC’s Policy Statement on Monetary Equitable Remedies, July 31, 2003.,
         https://www.ftc.gov/public-statements/2003/07/policy-statement-monetary-
15       equitable-remedies-including-particular..........................................................................51, 52
16    FTC v. Cephalon, Inc.
         (May 28, 2015) ......................................................................................................................52
17

18    Horizontal Merger Guidelines of the United States Department of Justice and
         the Federal Trade Commission (Aug. 19, 2010) available at
19       https://www.ftc.gov/sites/default/files/attachments/merger-
         review/100819hmg.pdf ..............................................................................................21, 23, 44
20
      https://www.ftc.gov/system/files/documents/public_statements/645501/150528c
21        ephalonohlhausenwright1.pdf ...............................................................................................52
22
      In re: Cabell Huntington Hosp.,
23        15-c-542 (Cir. Ct. of Cabell Cty., W.V. July 30, 2015) ........................................................49

24    Pennsylvania v. Geisinger Health System Foundation,
         No.1:13-cv-02647-YK, Doc. No. 7 .......................................................................................49
25

26

27

                                                                                                               Davis Wright Tremaine LLP
                                                                                                                        L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - x                                                     920 Fifth Avenue, Suite 3300
                                                                                                                    Seattle, WA 98104-1610
                                                                                                             206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 12 of 71



      Statement of FTC Concerning Vote to Close the Investigation of a Proposed
 1        Transaction Combining Massachusetts Healthcare Providers (Nov. 29,
          2018) available at https://www.ftc.gov/news-events/press-
 2
          releases/2018/11/statement-federal-trade-commission-concerning-its-vote-
 3        close .......................................................................................................................................49

 4    Other Authorities

 5    1 Callmann on Unfair Comp., Tr. & Mono. § 4:46 (4th ed.) ................................................45, 48
 6    10A Fletcher Cyc. Corp. § 5046.05 .............................................................................................45
 7    A.G. Schneiderman Announces Settlement With Utica Hospitals To Address
 8       Competitive Concerns (Dec. 11, 2013) available at https://ag.ny.gov/press-
         release/ag-schneiderman-announces-settlement-utica-hospitals-address-
 9       competitive-concerns .............................................................................................................49

10    Philip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of
          Antitrust Principles & Their Application (3d ed. 2007), ¶ 2100(a).....................18, 21, 26, 40
11
      Cory Capps, et. al, Physician Practice Consolidation Driven By Small
12       Acquisitions, So Antitrust Agencies Have Few Tools to Intervene, Health
13       Affairs, 1558-59 (Sept. 2017) ................................................................................................26

14    Carl Shapiro, Department of Justice, Competition Policy in Distressed
         Industries, 2009 WL 1371415, at *10 (May 13, 2009) .........................................................40
15
      Restatement (Third) of Restitution & Unjust Enrichment § 51(d) (2011) ..................................52
16

17

18

19

20

21

22

23

24

25

26

27

                                                                                                                     Davis Wright Tremaine LLP
                                                                                                                              L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - xi                                                          920 Fifth Avenue, Suite 3300
                                                                                                                          Seattle, WA 98104-1610
                                                                                                                   206.622.3150 main · 206.757.7700 fax
              Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 13 of 71




 1             Defendants Franciscan Health System (“Franciscan Health”), Franciscan Medical
 2    Group (“FMG”) (collectively, “Franciscan”), The Doctor’s Clinic (“TDC”), and WestSound
 3    Orthopaedics (“WSO”) submit this Pre-Trial Memorandum to preview its trial defense of
 4    Plaintiff’s lawsuit filed on August 31, 2017, challenging the legality of Defendants’
 5    transactions and related conduct under the antitrust laws. Defendants will show at trial that
 6    Franciscan’s separate transactions with WSO and TDC (collectively, the “Kitsap
 7    Transactions”) didn’t violate any antitrust law. The Court should thereafter enter judgment for
 8    Defendants on all claims, deny Plaintiff’s request for relief, and award Defendants’ attorneys’
 9    fees.
10                                       I.      INTRODUCTION
11             The Kitsap Transactions saved two struggling physician groups from the brink of
12    dissolution, preserving critical access to physician services for thousands of patients living on
13    the Kitsap Peninsula and beyond. TDC and WSO struggled financially in the years leading up
14    to their separate transactions with Franciscan. They couldn’t pay their physicians adequate
15    income, so physicians left for higher paying opportunities elsewhere. These departures made
16    the remaining physicians worse off: the groups had less revenue but the same or even higher
17    expenses, leading to lower physician compensation. Both groups treaded water for a few years,
18    reducing physician compensation to cover their operational losses. TDC reached its tipping
19    point in 2015 when its physicians at the Bainbridge Island Clinic—a profitable primary care
20    clinic that represented a major referral source for the group’s specialists—announced they were
21    joining Swedish Health System for more pay. WSO also hit a tipping point in 2015 when it
22    began to experience significant cash flow problems. It violated several debt loan covenants,
23    accumulated over $770,000 in debt secured with personal guarantees from WSO physicians,
24    and couldn’t pay its rent. WSO had to further decrease physician compensation and lay off
25    non-physician staff to avoid bankruptcy. Both groups had one lifeline to avoid imminent
26    dissolution: joining Franciscan. So, they independently approached Franciscan about
27    affiliations. In June 2016, at WSO’s request, Franciscan acquired WSO’s assets and agreed to

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 1                        920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 14 of 71




 1    employ its physicians (the “WSO Transaction”). Three months later (in a separate transaction),

 2    Franciscan acquired TDC’s assets, assumed TDC’s facility leases, purchased its clinical

 3    services through a professional services agreement, and hired TDC to manage its day-to-day

 4    administrative operations for Franciscan under a management services agreement (the “TDC

 5    Transaction”). The Kitsap Transactions immediately boosted the TDC and WSO physicians’

 6    incomes to sustainable levels, saving the groups and ensuring that their physicians would

 7    remain practicing medicine on the Kitsap Peninsula.

 8           But no good deed goes unpunished. More than a year later, after a lengthy and

 9    expensive investigation, Plaintiff filed a complex—and novel—antitrust lawsuit seeking to

10    unwind the Kitsap Transactions and impose millions in civil penalties and equitable relief on all

11    Defendants. Plaintiff claims the TDC Transaction is an agreement between competitors to fix

12    prices that is per se illegal under Sherman Act Section 1. If its per se claim fails—which it

13    will—Plaintiff alleges Franciscan’s and TDC’s joint conduct violates Section 1 under the rule

14    of reason. Plaintiff won’t prevail on its Section 1 claim because the TDC Transaction

15    combined Franciscan and TDC into a single economic entity. Franciscan acquired all of TDC’s

16    services, equipment, and facility leases. Franciscan also controls TDC’s operations. TDC

17    physicians now work full time for Franciscan, and Franciscan sells their services to insurers

18    and Franciscan’s patients. Franciscan compensates TDC regardless of whether Franciscan gets

19    paid. Franciscan has consolidated TDC’s laboratory, imaging, and supply-chain services with

20    its own. It sets TDC’s budget, coordinates and approves its recruitment efforts, and oversees

21    TDC’s clinical operations to ensure TDC physicians meet Franciscan’s standards of care. TDC

22    acts in effect as Franciscan’s subsidiary. So Plaintiff won’t prove at trial that Franciscan and

23    TDC remained separate decision makers after September 2016, capable of conspiracy under

24    Section 1.

25           Even if the Court finds that TDC and Franciscan remained separate entities, the per se

26    rule doesn’t govern their joint conduct under Section 1. At minimum, Franciscan and TDC

27    entered into a joint venture to provide physician services on the Kitsap Peninsula. The rule of

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 2                        920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 15 of 71




 1    reason governs the formation of a joint venture and its later conduct. And the Supreme Court

 2    has held that a joint venture can lawfully set the prices for the products it sells. So, Plaintiff’s

 3    challenge fails to the extent it challenges Franciscan reselling TDC services to insurers and

 4    patients. But to keep its claim alive, Plaintiff has argued that the TDC Transaction isn’t a

 5    legitimate joint venture, ignoring that courts find joint ventures are legitimate if they integrate

 6    some business activities or have a genuine business purpose. The TDC Transaction has done

 7    both. Defendants, therefore, have moved for summary judgment in their favor on the per se

 8    claim, which remains pending before the Court.

 9            The TDC Transaction doesn’t violate Section 1 under the rule of reason. Plaintiff can’t

10    show that the TDC Transaction produced anticompetitive harm in any relevant market. It has

11    no direct evidence of harm flowing from a loss of competition. Plaintiff will introduce

12    evidence showing the price of TDC’s services went up immediately after the TDC Transaction,

13    but the antitrust laws only condemn higher prices that arise from the exercise of market power.

14    Rates increased after the TDC Transaction simply because TDC physicians were added to

15    Franciscan’s pre-existing contracts. Such a change in rates occurs anytime a health system

16    adds even a single physician, and is totally unrelated to a system’s market power. Plaintiff also

17    will fall short of meeting its Section 1 prima facie burden with indirect evidence because:

18               Plaintiff defines an improper adult PCP relevant market because it excludes Kaiser,
                  Defendants’ largest competitor, from the relevant market;
19

20               It also defines an improper orthopedic market because it improperly restricts the
                  relevant market to the Kitsap Peninsula including Bainbridge Island, even though
21                60% of patients leave the Peninsula to obtain those services elsewhere;

22               The market shares Defendants held as a result of the Transaction were well below
                  thresholds for an inference of market power; and
23

24               The evidence will fail to show the TDC Transaction increased Franciscan’s
                  bargaining power with insurers.
25

26    Plaintiff thus can’t prove a prima facie case against Defendants. But Defendants also will show

27    the procompetitive effects of the TDC Transaction by establishing that TDC wouldn’t have

                                                                                    Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 3                          920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 16 of 71




 1    overcome its financial difficulties to remain a viable future competitor to Franciscan and that

 2    the TDC Transaction produced significant benefits to consumers. It preserved access to

 3    physician services for commercial patients, expanded access to care for non-commercial

 4    patients, generated millions in cost savings, and improved the quality of care. These benefits

 5    alone justify the TDC Transaction’s legality, especially in light of lacking evidence of

 6    anticompetitive harm.

 7               In Count 2, Plaintiff creates a convoluted and inconsistent challenge to the legality of

 8    the WSO Transaction. It alleges that the addition of WSO to a merged Franciscan and TDC

 9    was unlawful under Section 7 of the Clayton Act. But this claim makes no sense: Franciscan

10    acquired WSO three months before the TDC Transaction. And Plaintiff’s claim that Franciscan

11    and TDC are a single entity for purposes of Count 2 directly contradicts its claim under Count 1

12    that the two are separate entities. Plaintiff can’t prevail on both claims under the same set of

13    facts.

14               The plain language of Section 7 requires the Court to consider the two transactions

15    separately and determine each one’s effect on competition. If Plaintiff did this, it wouldn’t

16    have a colorable argument that the WSO Transaction violates Section 7. Plaintiff must show

17    the WSO Transaction substantially lessened competition in a relevant market. But Plaintiff has

18    no evidence to offer of the WSO Transaction’s impact on competition. Its experts have never

19    even considered the matter. Instead, in an argument that resembles nothing so much as three-

20    card Monte, Plaintiff asks the Court to assume the later TDC Transaction happened before the

21    WSO Transaction (which it didn’t), that the TDC Transaction was a merger (which it says it

22    wasn’t), and that “therefore” the WSO Transaction is unlawful—which it isn’t. 1

23               Under a proper legal analysis, Plaintiff falls well short of satisfying its Section 7 prima

24    facie burden. The shortcomings include:

25                  Plaintiff has gerrymandered a relevant market that excludes Kaiser and doesn’t
                     include Seattle and Tacoma orthopedists;
26

27    1
          Defendants have filed a motion for summary judgment on Count 2, which remains pending before the Court.
                                                                                           Davis Wright Tremaine LLP
                                                                                                    L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 4                                 920 Fifth Avenue, Suite 3300
                                                                                                Seattle, WA 98104-1610
                                                                                         206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 17 of 71



                 The HHI concentration levels are below the 2500 threshold (even in Plaintiff’s
 1                putative markets) and thus don’t qualify for a presumption of market power; and
 2
                 Plaintiff can’t prove Franciscan gained bargaining power with insurers to obtain
 3                higher rates for orthopedic services.

 4
      Defendants also will show that the WSO Transaction preserved access to orthopedic care and
 5
      expanded options for underserved patients without commercial insurance.
 6
             In addition, WSO was a failing firm—an absolute defense to a Section 7 claim.
 7
      Defendants will show that WSO faced imminent danger of dissolution before the WSO
 8
      Transaction and had no reasonable options to avoid failure other than the WSO Transaction.
 9
      This evidence also will show that Defendants can easily rebut Plaintiff’s prima facie case
10
      because WSO would have had zero future competitive significance absent the WSO
11
      Transaction. It would have dissolved.
12
             Should the Court find any merit to Plaintiff’s claims, divestiture is not an appropriate
13
      remedy. The Court has broad discretion to fashion a remedy that is effective to redress the
14
      antitrust violation proved. Defendants will show at trial that a divestiture of TDC or WSO
15
      would not restore competition but would, in fact, lessen it and jeopardize access to care on the
16
      Kitsap Peninsula. Defendants’ expert Leonard Henzke will show that neither group can survive
17
      as an independent entity if the Court unwinds either (or both) Kitsap Transactions. He also will
18
      explain why other area systems are unlikely to purchase these groups. So, in the event the
19
      Court finds any liability, it should order relief that (1) only applies to the markets in which the
20
      Plaintiff claims an anticompetitive effect (adult PCP and orthopedic services), and (2) doesn’t
21
      force the physicians to do the impossible and reconstitute their failed independent groups.
22
                               II.     FACTS TO BE SHOWN AT TRIAL
23
             A.      Parties
24
             Franciscan is a non-profit Catholic health system that operates hospitals and medical
25
      clinics in the Puget Sound area. It also owns and controls a large physician group in the area,
26
      Franciscan Medical Group, or “FMG.” TDC is a multispecialty physician group serving
27

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 5                         920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 18 of 71




 1    patients across Kitsap County, with over 196,000 patient visits in 2017. It opened in 1949 as

 2    the Jackson Clinic in downtown Bremerton and now has eight active practice locations on the

 3    Kitsap Peninsula.

 4           By early 2016, TDC was in poor financial condition. It lacked sufficient revenue to pay

 5    its physicians competitive incomes. On average in 2015, TDC paid its physicians at the 21 st

 6    percentile, while they produced at the 68th percentile of national physician compensation

 7    benchmarks. This wide disparity between compensation and work effort suggests TDC

 8    significantly underpaid its physicians. In early 2016, TDC lost several critically important

 9    primary care physicians at its Bainbridge Island and Poulsbo clinics because of inadequate

10    compensation. As a result of these departures, TDC lost the significant revenue from these

11    physicians, but more importantly, it also lost the “downstream” referrals from these providers

12    to TDC’s specialists and profitable ancillary services. TDC struggled to recruit new physicians

13    and expected more physician departures, due to non-competitive compensation. So, TDC

14    determined it couldn’t survive as an independent group.

15           WSO is an orthopedic group consisting of seven physicians (six of whom were partners

16    in 2016). The group has provided specialty orthopedic services from its Silverdale clinic since

17    2007. In 2015, WSO was on the brink of dissolution. The group had more than $770,000 in

18    debt, had violated its bank loan covenant, and had significantly underpaid its physicians for

19    their work. In the months before the WSO Transaction, WSO took desperate measures to

20    salvage its financial position. It laid off significant numbers of staff and asked its junior

21    physician partners, many of whom still had outstanding student loans, to contribute money to

22    the practice. In early 2016, WSO’s under-compensated junior partners sent their colleagues

23    emails indicating that they would leave the community if the transaction with Franciscan did

24    not go forward.

25           B.      The Kitsap Transactions
26           On July 1, 2016, FMG bought WSO’s assets and assumed the lease on WSO’s

27    Silverdale clinic. WSO’s six orthopedic physicians signed employment agreements with FMG

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 6                         920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 19 of 71




 1    effective July 1, 2016. Since the WSO Transaction, and pursuant to Franciscan’s payer

 2    contracts, the former WSO physicians have been covered by Franciscan’s contracts with

 3    payers, like all other Franciscan-employed physicians. After joining Franciscan, the former

 4    WSO physicians’ pay increased 82%, on average, from 2015 to 2017.

 5           In early September 2016, Franciscan and TDC entered into the entirely separate TDC

 6    Transaction, which consisted of four agreements:

 7           1.      An Asset Purchase Agreement (“APA”) by which Franciscan acquired certain
                     assets TDC used to provide medical services to patients.
 8
             2.      An Asset Lease Agreement (“ALA”), by which Franciscan leased certain assets
 9
                     TDC uses to provide medical services to patients. Franciscan will acquire those
10                   assets, without further consideration, at the expiration of the lease.

11           3.      A Professional Services Agreement (“PSA”) by which TDC agreed to perform
                     medical services exclusively for Franciscan’s patients and Franciscan agreed to
12                   pay for these services and provide the equipment and facilities needed to provide
                     the services.
13

14           4.      A Management Services Agreement (“MSA”) by which Franciscan engaged
                     TDC to manage the non-clinical services provided at the former TDC facilities
15                   on Franciscan’s behalf.

16           These four agreements brought TDC’s operations under Franciscan’s control.

17    Franciscan purchased all of TDC’s professional services and now sells these services—along

18    with Franciscan’s full array of healthcare services—to insurers and patients. Insurers pay

19    Franciscan for services their members receive from Franciscan providers, including TDC,

20    based on rates negotiated by Franciscan. TDC doesn’t negotiate separately with insurers

21    because Franciscan owns and sells all of TDC’s services, and TDC doesn’t collaborate or

22    otherwise provide input into Franciscan’s payer contract negotiations.

23           Franciscan compensates TDC, like Franciscan’s other physicians, based on their

24    productivity as measured by work-relative value units (“wRVU”s). Physician compensation

25    doesn’t depend on the amount of reimbursement Franciscan receives from insurers or patients

26    for the physicians’ work. Franciscan pays TDC the same amount for an office visit, regardless

27    of whether the patient is covered by commercial insurance, Medicare, Medicaid, or is uninsured

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 7                       920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 20 of 71




 1    and receiving uncompensated care under Franciscan’s charity care policies. TDC is obligated

 2    to provide medical care to patients with government insurance and charity patients in

 3    accordance with Franciscan’s charitable mission. Franciscan also pays TDC’s expenses and

 4    controls TDC’s budget. It has final authority to approve all items in TDC’s proposed budget. If

 5    TDC’s actual expenses exceed the budget Franciscan approved, TDC is fully responsible for

 6    the initial 3% above budget—the “Cost Ceiling”—and then splits responsibility with

 7    Franciscan on a 50/50 basis for all costs above the Cost Ceiling. So Franciscan and TDC have

 8    a common interest in controlling expenses.

 9             Franciscan and TDC have begun integrating their operations and plan to continue

10    integrating in the future. So far, they have consolidated laboratory, imaging, and supply-chain

11    services. They collaborate on physician recruitment and quality initiatives. FMG and TDC use

12    the same patient satisfaction survey vendor, report on the same metrics under the MACRA 2

13    program with the Center for Medicare and Medicaid Services, and are developing benchmarks

14    on patient access, designed to improve patient experience and wait times. TDC physicians

15    participate in Franciscan’s quality improvement programs, and Franciscan rates them in

16    accordance with its internal “report card,” the “Living Our Mission Measures.”

17             C.       Procedural History
18             In early 2017, Plaintiff began investigating the Kitsap Transactions’ legality under the

19    antitrust laws. It served civil investigative demands (“CIDs”) on Defendants for possible

20    violations of RCW 19.86.020, .030, .040, and .060, 15 U.S.C. §§ 1 and 2, and 15 U.S.C. § 18.

21    Defendants fully cooperated with Plaintiff’s investigation. They quickly responded to the

22    CIDs, producing thousands of documents and providing written responses to the

23    interrogatories. Plaintiff also deposed six of Defendants’ corporate representatives: TDC CFO

24    Brian Chandler, Former TDC President Dr. Randy Moeller, and Franciscan representatives

25
      2
        The Medicare Access and CHIP Reauthorization Act (MACRA), passed by Congress in 2015, established new
26    physician payment mechanisms for services provided to Medicare beneficiaries. The payments are tied to actual
      services provided, but can be increased (or decreased) by up to 9 percent based on the quality of care patients
27    receive. Participation in the program requires physicians to build a reporting infrastructure that is administratively
      complicated and can be time-consuming and expensive, especially for small independent physician groups.
                                                                                                Davis Wright Tremaine LLP
                                                                                                         L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 8                                      920 Fifth Avenue, Suite 3300
                                                                                                     Seattle, WA 98104-1610
                                                                                              206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 21 of 71




 1    Michael Fitzgerald, Dr. Peter O’Connor, Dhyan Lal, and David Schultz. Plaintiff didn’t depose

 2    any former WSO physicians before filing this lawsuit.

 3           On August 31, 2017, nearly a year after the TDC Transaction closed, Plaintiff filed a

 4    two-count complaint challenging the TDC Transaction as an unreasonable restraint of trade in

 5    violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 (Count 1), and the WSO Transaction

 6    as a violation of Section 7 of the Clayton Act, 15 U.S.C. § 18 (Count 2). Both counts include

 7    pendent claims under RCW § 19.86, which courts interpret consistently with the federal

 8    antitrust laws. See Golob & Sons, Inc. v. Schaake Packing Co., 93 Wn.2d 257, 259-60, 609

 9    P.2d 444 (1980).

10           In Count 1, Plaintiff specifically alleges that Franciscan and TDC are separate economic

11    entities that entered into a horizontal agreement to fix prices, a per se violation of Section 1. It

12    also alleges, in the event the per se claim fails, that the same joint conduct violates Section 1

13    under the rule of reason. Plaintiff doesn’t challenge the TDC Transaction itself as an illegal

14    merger under Section 1. See Dkt. 239. Plaintiff must therefore prove Franciscan and TDC

15    remain separate entities after the TDC Transaction to prevail on its Count 1 claim.

16           In Count 2, Plaintiff alleges that the WSO Transaction violates Section 7 of the Clayton

17    Act. Its Count 2 claim treats Franciscan and TDC as a merged entity—in conflict with its

18    Count 1 claim. Count 2 specifically alleges an illegal merger between WSO and Franciscan—

19    including TDC as part of Franciscan. But the WSO Transaction happened months before the

20    TDC Transaction, so TDC wasn’t part of Franciscan when the WSO Transaction closed.

21    Plaintiff couldn’t plead a plausible Section 7 claim challenging Franciscan’s combination with

22    WSO, without challenging both transactions as a simultaneous merger. It therefore

23    gerrymandered its Section 7 claim based on allegations that contradict its Count 1 claim and the

24    actual sequencing of the Kitsap Transactions.

25           On October 30, 2017, Defendants moved to dismiss Plaintiff’s per se claim. The Court

26    denied Defendants’ motion, ruling it was premature as discovery had not begun. Dkt. 81. The

27

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 9                         920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 22 of 71




 1    Court suggested it would be proper (and more efficient) to decide what rule (per se or rule of

 2    reason) applies to the Section 1 claim on a summary judgment motion before trial.

 3           Separately, on November 29, 2017, Plaintiff moved for partial summary judgment on its

 4    Count 1 claim, arguing that Franciscan and TDC are separate entities capable of a Section 1

 5    violation. The Court denied Plaintiff’s motion, finding this “is an issue that must be decided at

 6    trial.” Dkt. 132 at 3.

 7           On December 21, 2018, Defendants moved for partial summary judgment on Count 1A

 8    and Count 2. They argued that the per se rule (Count 1A) doesn’t apply to the TDC

 9    Transaction because Franciscan controls TDC or, in the alternative, the Transaction created a

10    joint venture to which the rule of reason applies. Defendants also showed that Plaintiff can’t

11    satisfy its prima facie burden on Count 2 because it has no evidence that the WSO Transaction

12    violated Section 7. Dkt. 180. This motion remains pending before the Court.

13                                          III.    ARGUMENT
14           A.      The TDC Transaction Didn’t Violate Section 1
15           Section 1 of the Sherman Act prohibits “[e]very contract, combination . . . or

16    conspiracy, in restraint of trade or commerce among the several States.” 15 U.S.C. § 1. But

17    “the [Supreme] Court has never taken a literal approach to its language.” Leegin Creative

18    Leather Prod., Inc. v. PSKS, Inc., 551 U.S. 877, 885 (2007) (citation and quotations omitted).

19    Instead, Section 1 only prohibits unreasonable restraints. Id. To prevail on a Section 1 claim, a

20    plaintiff must prove “(1) a contract, combination or conspiracy among two or more persons or

21    distinct business entities; (2) by which the persons or entities intended to harm or restrain trade

22    or commerce . . . ; (3) which actually injures competition.” Kendall v. Visa U.S.A., Inc., 518

23    F.3d 1042, 1047 (9th Cir. 2008). As the Ninth Circuit repeatedly has made clear, “[p]roving

24    injury to competition ordinarily requires the claimant to prove the relevant geographic and

25    product markets and to demonstrate the effects of the restraint within those markets.” Thurman

26    Indus., Inc. v. Pay ‘N Pak Stores, Inc., 875 F.2d 1369, 1373 (9th Cir. 1989). See also Newcal

27    Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 & n.4 (9th Cir. 2008).

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 10                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 23 of 71



                     1.      Plaintiff Won’t Satisfy Its Prima Facie Burden
 1
                             a.      The Evidence Will Show Franciscan and TDC Are a Single
 2                                   Entity Incapable of a Section 1 Violation
 3           Section 1 requires concerted action between multiple entities. Jack Russell Terrier

 4    Network of N. Ca. v. Am. Kennel Club, Inc., 407 F.3d 1027, 1033 (9th Cir. 2005). In the Ninth

 5    Circuit’s words, “Section 1, like the tango, requires multiplicity: A company cannot conspire

 6    with itself.” Freeman v. San Diego Ass’n of Realtors, 322 F.3d 1133, 1147 (9th Cir. 2003). A

 7    plaintiff, therefore, must prove concerted action between two or more separate entities to

 8    prevail on a Section 1 claim. Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 768, 770

 9    (1984). Here, Plaintiff doesn’t challenge the agreements between TDC and Franciscan—i.e.,

10    the TDC Transaction—that combined them into a single entity. Instead, Plaintiff’s Section 1

11    claim alleges that Franciscan and TDC remain separate entities after the TDC Transaction and

12    thus have engaged in allegedly illegal joint negotiations with insurers. Because Plaintiff isn’t

13    challenging the TDC Transaction itself, the Court ruled that Defendants’ affirmative merger

14    defenses didn’t apply to Plaintiff’s Section 1 claim. See Dkts. 89, 239. So, Plaintiff must prove

15    that TDC and Franciscan aren’t a “single entity” after the TDC Transaction to prevail on its

16    Section 1 claim under either the per se rule or the rule of reason.

17           Courts use a fact-dependent inquiry to determine whether the relationship between two

18    firms forms a single entity. Jack Russell Terrier Network, 407 F.3d at 1034. A single entity

19    doesn’t require that two firms have the same legal identity. Am. Needle, Inc. v. Nat’l Football

20    League, 560 U.S. 183, 191 (2010). Instead, a single entity is formed if the firms act as a

21    “single-economic unit.” Freeman, 322 F.3d at 1148. The Ninth Circuit specifically has

22    recognized single entity status for a multitude of corporate arrangements, including:

23              a company and its officers, employees and wholly owned subsidiaries;

24              subsidiaries controlled by a common parent;

25              firms owned by the same person;

26              a firm owned by a subset of the owners of another;

27              principal-agent relationships; and

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 11                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 24 of 71



                partnerships or other joint arrangements in which competitors share risk, profits, and
 1               resources.
 2
      See id. at 1147-48 (collecting cases); Am. Needle, 560 U.S. at 192-93. All of these
 3
      relationships show “economic unity” between the firms, meaning they have formed a
 4
      relationship that aligns their respective financial interests. Freeman, 322 F.3d at 1148.
 5
             A PSA between a physician or physicians and a health system is among the most
 6
      common arrangements in healthcare. A PSA can create economic unity between the
 7
      contracting physicians and health system, eliminating any pre-existing competition between
 8
      them. Unsurprisingly, the federal antitrust enforcement agencies and courts have treated
 9
      exclusive PSAs as the “functional equivalent of an employment agreement.” Saint Alphonsus
10
      Med. Ctr.-Nampa Inc. v. St. Luke’s Health Sys., Ltd. (“St. Luke’s”), 778 F.3d 775, 782 n.3 (9th
11
      Cir. 2015). In St. Luke’s, Saltzer Medical Group—a multi-specialty physician group—entered
12
      into a PSA with St. Luke’s Health System—a health system that employed competing
13
      physicians. Id. Neither the private plaintiffs, the FTC, nor the Idaho Attorney General
14
      challenged the PSA under Section 1. Id. There, Plaintiffs recognized a PSA combined the
15
      defendants into a single economic entity. Defendants will show at trial that the TDC
16
      Transaction had the same effect.
17
             TDC and Franciscan have economic unity based on their financial integration.
18
      Franciscan exclusively sells TDC’s services to patients and insurers, and it unilaterally sets the
19
      fees that it charges for TDC’s services. All fees for TDC’s services are billed and collected
20
      under Franciscan’s name and tax identification number. Franciscan, in turn, pays TDC for the
21
      services it provides, using a formula based on TDC’s production. Under this payment
22
      structure, Franciscan and TDC both benefit from the revenue earned through TDC providers.
23
      Put simply, the more TDC providers work, the more both TDC and Franciscan make, showing
24
      that TDC and Franciscan share revenue and their financial performance “rise and fall” together
25
      in the same manner as Franciscan and its employed physicians. See Am. Needle, 560 U.S. at
26
      196. Franciscan and TDC witnesses will testify to this economic reality.
27

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 12                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 25 of 71




 1           TDC and Franciscan also share financial and operational risk. Defendants will show

 2    that TDC and Franciscan share financial risk related to TDC’s services. TDC bears “volume”

 3    risk because its income from Franciscan depends entirely on volume of services. Franciscan

 4    bears the “collection” risk because it pays TDC for services regardless of whether it collects

 5    fees from insurers and patients for those services. And they share operational risk because

 6    TDC’s expenses impact their collective financial performance. Franciscan approves TDC’s

 7    budget and pays TDC’s budgeted expenses on a monthly basis by transferring funds to TDC,

 8    adding a 3% management fee. But, at the end of each year, Franciscan performs a

 9    reconciliation comparing actual to budgeted costs. If TDC’s actual expenses exceed the budget

10    Franciscan approved, TDC is fully responsible for the initial 3% above budget—the “Cost

11    Ceiling”—and then splits responsibility with Franciscan on a 50/50 basis for all costs above the

12    Cost Ceiling. In other words, Franciscan and TDC share operational risk with aligned financial

13    interests. They both financially benefit if TDC controls its expenses, and they both lose money

14    if TDC doesn’t control its expenses.

15           They have unified their clinical practices, too. The PSA requires TDC to operate its

16    practice in accordance with Franciscan’s policies and procedures. TDC physicians will testify

17    that they now:

18              participate in Franciscan’s quality improvement and peer review activities,
19              accept a proportionate share of Franciscan’s after-hours emergency department call
                 coverage,
20
                use Franciscan’s “mission metrics” and “quality dashboard” to track quality metrics
21               such as numbers of falls, pressure ulcers, and punctures, among others,
22              participate in and cooperate with community service activities consistent with and in
                 furtherance of the charitable mission of Franciscan,
23
                prepare medical records, charts, and other clinical data consistent with Franciscan’s
24               policies, and
25              actively promote Franciscan in the community by participating in marketing,
                 speaking, and community activities as recommended or requested by Franciscan.
26

27

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 13                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 26 of 71




 1    Franciscan and TDC leadership have formed a Joint Compliance Committee to ensure TDC’s

 2    compliance with Franciscan policies and performance standards. Franciscan has final

 3    discretion to determine the remedial action for any non-compliance. It also reviews TDC

 4    physician’s annual performance and tracks their quality performance—as Franciscan does for

 5    its employed physicians.

 6           Plaintiff will likely argue that Defendants don’t have a unified clinical practice because

 7    TDC physicians’ personal approach to clinical practice remains unchanged. Even if so, the

 8    physicians’ subjective perception doesn’t speak to the reality of Franciscan’s legal and practical

 9    control of TDC as an organization, nor to the extensive administrative integration already in

10    place or the future clinical integration that’s planned. As the Supreme Court explained in

11    Copperweld, the key to unity is one firm’s ability to control the other, regardless of how it

12    exercises that power. See 467 U.S. at 771-72. There, the Court noted that a parent and

13    subsidiary “share a common purpose whether or not the parent keeps a tight rein over the

14    subsidiary; the parent may assert full control at any moment if the subsidiary fails to act in the

15    parent’s best interests.” Id. So too here. Regardless of whether Franciscan exercises its

16    control over individual physicians’ practices in a way that is visible to them, it’s undeniable

17    that Franciscan has that power under the terms of the PSA and MSA.

18           Plaintiff also will likely argue that TDC and Franciscan compete with one another

19    because individual physicians compete for patients. Plaintiff will claim that TDC physicians

20    earn more money if a patient choses one of them rather than a FMG physician. This is correct

21    but beside the point. The same purported “competition” exists among FMG’s employed

22    physicians. That is, a FMG physician will earn less income if a patient decides to see a

23    different FMG physician within the same specialty. Companies routinely create intra-

24    organization rivalry to encourage employees to generate more sales for the organization. While

25    these employees compete with each other for sales (or, as here, to provide physician services),

26    that doesn’t divide the organization into separate entities for Section 1 purposes. If it did, a

27

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 14                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 27 of 71




 1    single company could conspire with itself in direct conflict with the Supreme Court’s ruling in

 2    Copperweld anytime it pays employees based on their individual productivity.

 3           TDC and Franciscan aren’t competitors at the entity level. Both parties’ economic

 4    experts will testify that healthcare provider firms in general compete in two ways: (1) to

 5    become in-network providers for insurers; (2) for patients who are members of the insurance

 6    networks that they participate in. After the TDC Transaction, Franciscan and TDC don’t

 7    compete in either of these ways. Franciscan negotiates insurance contracts that cover TDC’s

 8    services, and patients and insurers view TDC as part of Franciscan. Franciscan earns revenue

 9    regardless of whether a patient sees a TDC or FMG physician. In fact, Franciscan earns more

10    revenue if a patient sees a TDC physician because it pays TDC slightly less per physician

11    slightly less than it pays an FMG employed physician. Unsurprisingly, Franciscan and TDC

12    don’t “hold themselves out as competitors.” See Thomsen v. W. Elec. Co., 680 F.2d 1263, 1266

13    (9th Cir. 1982) (citation omitted). TDC uses Franciscan’s signage, letterhead, and business

14    cards. And TDC and Franciscan informed patients and insurers of the TDC Transaction, telling

15    them that TDC was now part of Franciscan. To the outside world, Franciscan and TDC are one

16    and the same. All this evidence will demonstrate that TDC and Franciscan are a single entity,

17    incapable of Section 1 conspiracy. See id. at 1266; compare Med. Ctr. at Elizabeth Place v.

18    Atrium Health Sys., 817 F.3d 934, 942 (6th Cir. 2016). Accordingly, the Court should enter

19    judgment for Defendants on Count 1.

20                           b.      The Rule of Reason Governs Plaintiff’s Section 1 Claim
21           If Plaintiff proves Defendants remained separate entities after the TDC Transaction,

22    then the Court must analyze Plaintiff’s Section 1 claim under the rule of reason. The per se

23    rule doesn’t apply to the type of conduct Plaintiff challenges here. Under Section 1, the per se

24    rule is narrow and well-defined. Texaco Inc. v. Dagher, 547 U.S. 1, 8 (2006). Courts reserve

25    per se liability under Section 1 for only those agreements that are “so plainly anticompetitive

26    that no elaborate study of the industry is needed to establish their illegality.” Nat’l Soc. of

27    Prof’l Eng’rs v. United States, 435 U.S. 679, 692 (1978). The Supreme Court over time has

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 15                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 28 of 71




 1    narrowed the applicability of the per se rule to a few well-defined categories of conduct.

 2    Dagher, 547 U.S. at 8; Polygram Holding, Inc. v. FTC, 416 F.3d 29, 33-35 (D.C. Cir. 2005).

 3    Today, the per se rule only applies to naked agreements between horizontal competitors to fix

 4    prices, divide markets, or reduce output. See Broadcast Music, Inc. v. Columbia Broad. Sys.,

 5    Inc., 441 U.S. 1, 19 (1979); see also United States v. Joyce, 895 F.3d 673, 677 (9th Cir. 2018).

 6    A naked agreement is one that has “no apparent potentially redeeming value.” Arizona v.

 7    Maricopa Cty. Med. Soc., 457 U.S. 332, 363 (1982) (quoting Catalano, Inc. v. Target Sales,

 8    Inc., 446 U.S. 643, 649-50 (1980)). The per se rule only applies when conduct “falls squarely

 9    into [a per se] category.” Joyce, 895 F.3d at 677. And the Supreme Court has cautioned

10    against extending the per se rule to new contexts. Broadcast Music, 441 U.S. at 9-10; see

11    Northrop Corp. v. McDonnell Douglas Corp., 705 F.2d 1030, 1051 (9th Cir. 1983).

12           Courts must presumptively apply the rule of reason. See State Oil Co v. Khan, 522 U.S.

13    3, 10 (1997). Under the rule of reason, the activity is unlawful if the anticompetitive effects

14    significantly outweigh legitimate justifications. Joyce, 895 F.3d at 676. A court must consider

15    all relevant facts to properly assess the net effects of the challenged conduct. See Khan, 522

16    U.S. at 3; see also Bd. of Trade of City of Chi. v. United States, 246 U.S. 231, 238 (1918). The

17    rule of reason analyzes “the facts peculiar to the business, the history of the restraint, and the

18    reasons why it was imposed.” Nat’l Soc. of Prof’l Eng’rs, 435 U.S. at 692. So, a court must

19    consider a variety of factors (e.g., market shares, efficiencies, and future competitive

20    significance) to weigh the justifications for the conduct against any potential harm. Khan, 522

21    U.S. at 10. To prevail under Section 1, a plaintiff must show significant anticompetitive

22    effects. If a plaintiff carries that burden, defendants may then produce evidence of

23    procompetitive effects that, on balance, could justify the otherwise anticompetitive conduct.

24    O’Bannon v. Nat’l Collegiate Athletic Ass’n, 802 F.3d 1049, 1070 (9th Cir. 2015).

25           The per se rule doesn’t apply to the TDC Transaction. Nevertheless, Plaintiff will try to

26    shoehorn the TDC Transaction into the narrowly-defined category of per se treatment reserved

27    for naked price-fixing. In so doing, Plaintiff will likely request a “per se presumption” that no

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 16                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 29 of 71




 1    longer exists based on decades-old FTC/DOJ guidelines that no court has ever applied and

 2    don’t fit the facts of this case. But at minimum, the TDC Transaction created a joint venture

 3    with a legitimate business purpose: to preserve physician services for area patients. It requires

 4    TDC to sell all of its professional services to Franciscan under a PSA—among the most

 5    common agreements in healthcare. And, as this Court already found, Franciscan and TDC

 6    have already integrated some critical business and clinical activities. Dkt. 132 at 7-9. This

 7    type of transaction doesn’t warrant per se treatment.

 8                                  (1)     The Rule of Reason Governs a Joint Venture’s
                                            Conduct
 9
             The rule of reason governs joint ventures because they may create efficiencies.
10
      Copperweld, 467 U.S. at 768. The rule of reason applies if the Section 1 claim challenges the
11
      formation of the joint venture. Dagher, 547 U.S. at 6 n.1. The rule of reason also governs the
12
      conduct of a legitimate joint venture. See id. at 7–8 (discussing NCAA v. Bd. of Regents of
13
      Univ. of Okla., 468 U.S. 85 (1984)). Courts recognize a joint venture as “a form of
14
      organization in which two or more firms agree to cooperate in producing some input that they
15
      would otherwise have produced individually.” See In re ATM Fee Antitrust Litig., 554 F. Supp.
16
      2d 1003, 1011 (N.D. Cal. 2008)(citing Philip E. Areeda & Herbert Hovenkamp, Antitrust Law:
17
      An Analysis of Antitrust Principles & Their Application (3d ed. 2007) (“Areeda”) ¶ 2100(a)).
18
      Importantly, a joint venture doesn’t require a new product or entity to be considered legitimate.
19
      See In re Sulfuric Acid Litigation, 703 F.3d 1004, 1013 (7th Cir. 2012).
20
             Courts find a joint venture legitimate if the parties integrate some business activities.
21
      See e.g., Med. Ctr. at Elizabeth Place, LLC v. Premier Health Partners, 2017 WL 3433131, at
22
      *13 (S.D. Ohio Aug. 9, 2017). This Court has already identified some points of integration
23
      (beyond a common price for services) between Franciscan and TDC, including Franciscan’s
24
      control over TDC’s budget, TDC’s management of certain Franciscan-owned assets,
25
      Franciscan’s control over TDC’s recruitment, and TDC’s adherence to Franciscan’s policies,
26
      procedures, and expectations. Dkt. 132 at 7-9. Defendants will show other points of
27

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 17                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 30 of 71




 1    integration at trial. Importantly, Plaintiff to date hasn’t disputed that integration has occurred;

 2    it merely disputes the extent of the integration.

 3           A joint venture also isn’t spurious if it may have a legitimate business purpose. In re

 4    Sulphuric Acid, 703 F.3d at 1013. So, the mere fact that joint venture participants set a

 5    common price doesn’t “condemn it out of hand, but instead subjects it to scrutiny under the rule

 6    of reason.” Id. Franciscan and TDC have a legitimate business purpose for entering into the

 7    TDC Transaction—to preserve access to medical services for patients on Kitsap Peninsula. It

 8    divides, assigns, and shares risk among the parties to the TDC Transaction. TDC had to

 9    mitigate the financial risk for the provision of its services to keep its physicians. And

10    Franciscan, couldn’t reasonably replicate the volume of TDC’s physician services—a 53 person

11    multispecialty group—on its own. See id. at 1013 (finding the inability to reasonably replicate

12    a distribution network is a legitimate business rationale).

13           The Court shouldn’t apply the per se rule to the TDC Transaction because the parties

14    have integrated some business activities and the transaction has a legitimate business purpose.

15    These two indisputable facts provide the Court independent reasons to apply the rule of reason

16    to Plaintiff’s Section 1 claim.

17                                      (2)   The Rule of Reason Governs the PSA as an Output
                                              Contract
18
             An output contact is an agreement whereby a seller agrees to sell all its output to the
19
      buyer. Areeda ¶ 1803a. In healthcare, output contracts are common. Health systems, for
20
      example, regularly enter into PSAs with physician groups to provide their services exclusively
21
      at its hospital(s). Output contracts aren’t per se illegal under Section 1. See Elder-Beerman
22
      Stores Corp. v. Federated Dep’t Stores, Inc., 459 F.2d 138, 144 (6th Cir. 1972) (collecting
23
      cases); see also Areeda ¶ 2204 (“Exclusive dealing and its obverse, the output contract, are
24
      always addressed under the rule of reason”). Instead, courts must analyze output contracts
25
      (e.g., PSAs) under the rule of reason because they are a “legitimate business practice.” Maris
26
      Distrib. Co. v. Anheuser-Busch, Inc., 302 F.3d 1207, 1224 (11th Cir. 2002); Areeda ¶ 2204.
27

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 18                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
             Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 31 of 71




 1    Courts have also rejected claims that the “quick look” analysis should govern output contracts.

 2    Areeda ¶ 1800a. Because an output contract can’t be condemned without evidence of its actual

 3    competitive effects, a transaction whereby a physician or group of physicians sells its services

 4    to a single buyer isn’t per se illegal. See Areeda ¶ 1803d (citing U.S. Healthcare, Inc. v.

 5    Healthsource, Inc., 986 F.2d 589, 594 (1st Cir. 1993)). Here, TDC sells all of its professional

 6    output to Franciscan under the PSA. Because the PSA is an output contract, the rule of reason,

 7    not the per se rule, governs its legality under Section 1.

 8                                       (3)      Statement 8 of the 1996 DOJ/FTC Healthcare
                                                  Enforcement Statements Doesn’t Apply
 9
              Plaintiff will likely argue that the per se rule applies to the TDC Transaction because
10
      the transaction doesn’t satisfy the criteria for permissible joint contracting by competitors in
11
      Statement 8 of the 1996 Department of Justice and Federal Trade Commission Statements of
12
      Antitrust Enforcement Policy in Health Care. It will offer expert testimony to show the TDC
13
      Transaction doesn’t satisfy Statement 8 criteria, and it will attack Defendants’ integration and
14
      efficiencies expert—Kevin Kennedy—for not applying Statement 8. But Plaintiff’s fixation on
15
      these decades-old guidelines doesn’t make them the law or applicable here. These guidelines
16
      have existed for more than 20 years, but there has never been a single antitrust case where a
17
      federal court has applied Statement 8.
18
              Even if courts did rely on Statement 8, these guidelines don’t apply to the TDC
19
      Transaction. Statement 8 provides guidance on federal antitrust enforcement decisions related
20
      to “Physician Network Joint Ventures.” According to Statement 8, “a physician network joint
21
      venture is a physician-controlled venture in which the network’s physician participants
22
      collectively agree on price[] . . . . Other types of health care network joint ventures are not
23
      directly addressed by this statement.” Statement 8 at 62 (emphasis added). 3 The TDC
24
      Transaction isn’t a physician-controlled venture in which the physician participants collectively
25
      agree on price. Instead, Franciscan—a health system—purchased all of TDC’s professional
26
      3
27     1996 Statements of Antitrust Enforcement Policy in Health Care, available at
      https://www.justice.gov/sites/default/files/atr/legacy/2007/08/15/1791.pdf
                                                                                        Davis Wright Tremaine LLP
                                                                                                 L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 19                             920 Fifth Avenue, Suite 3300
                                                                                             Seattle, WA 98104-1610
                                                                                      206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 32 of 71




 1    services. Franciscan resells those services to insurers and patients at rates it solely sets (or

 2    negotiates with insurers). This purchase-and-resale arrangement is not equivalent to the “IPO”

 3    and “PPO” physician network joint venture described in Statement 8. Instead, it is similar to an

 4    employer-employee relationship.

 5                            c.      A Joint Venture Can Lawfully Set Its Prices
 6            A legitimate joint venture can set the price for its products, and that decision isn’t illegal

 7    price-fixing. Dagher, 547 U.S. at 7. In Dagher, the Supreme Court held that a joint venture

 8    between Texaco and Shell could set the price for the gasoline that it refined and sold, even

 9    though it did so with two different brands. Id. at 6. The Court held that although the “pricing

10    policy may be price fixing in a literal sense, it is not price fixing in the antitrust sense.” Id.

11    The joint venture, like any other firm, could determine the price it charged for its product,

12    which was “the core activity of the joint venture itself.” Id. at 7. That’s true regardless of

13    whether the product is “new” or was already produced and sold by the joint venturers

14    individually. In re Sulfuric Acid Antitrust Litig., 703 F.3d at 1011.

15            Common prices for Franciscan and TDC services are reasonably necessary to operate

16    the joint venture and thus a “core activity.” Franciscan sells TDC services to insurers and

17    patients, so it must have the ability to set the price for those services. The TDC Transaction—

18    as entered—can’t exist without Franciscan’s ability to set prices for the services that it acquired

19    from TDC. Accordingly, Plaintiff can’t prevail on its Section 1 claim under Dagher because

20    joint ventures can lawfully set the prices for their core services. That’s exactly what Franciscan

21    has done here.

22                            d.      Plaintiff Won’t Prove Properly Defined Relevant Antitrust
                                      Markets
23
              To prevail on its Section 1 claim, Plaintiff must prove relevant antitrust markets in
24
      which anticompetitive harm occurred. See Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d
25
      1038, 1045 & n.4 (9th Cir. 2008). It specifically must show harm to competition by first
26
      proving a relevant geographic and service market. Thurman Indus., Inc. v. Pay ‘N Pak Stores,
27

                                                                                     Davis Wright Tremaine LLP
                                                                                              L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 20                          920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
             Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 33 of 71




 1    Inc., 875 F.2d 1369, 1373 (9th Cir. 1989). Courts use the same market definition principles to

 2    define relevant markets for both Section 7 and Section 1 claims. United States v. Grinnell

 3    Corp., 384 U.S. 563, 586 (1966).

 4                                       (1)     A Relevant Service Market Must Include Kaiser
 5            To define a relevant service market, courts assess whether two services are substitutes

 6    for one another in the eyes of purchasers. United States v. H & R Block, 833 F. Supp. 2d. 36,

 7    67 (D.D.C. 2011). In so doing, courts typically employ the hypothetical monopolist test from

 8    the Horizontal Merger Guidelines. See e.g., Saint Alphonsus, 778 F.3d at 784; Coastal Fuels of

 9    P.R., Inc. v. Caribbean Petroleum Corp., 79 F.3d 182, 198 (1st Cir. 1996) (“The touchstone of

10    market definition is whether a hypothetical monopolist could raise prices.”). A set of services

11    is a relevant market if a hypothetical monopolist in the relevant service market could increase

12    price profitably by a “small but significant and non-transitory increase in price (“SSNIP”).”

13    Horizontal Merger Guidelines § 4.1.14

14            Plaintiff offers two relevant service markets to assess the competitive impact from

15    Franciscan and TDC’s purported joint negotiation of prices: adult PCP and orthopedic services

16    sold to commercial insurers. Compl. ¶¶ 35-36. Plaintiff, however, incorrectly excludes

17    Kaiser—the largest supplier of physician services—from its relevant service markets. Kaiser is

18    a “vertically-integrated firm” because it operates as an insurer and provider of physician

19    services on Kitsap Peninsula and elsewhere in Washington State. A properly defined relevant

20    market includes vertically-integrated market participants even if they don’t sell their output to

21    other customers. Areeda ¶ 535; see California v. Sutter Health Sys., 84 F. Supp. 2d 1057, 1068

22    (N.D. Cal.), aff’d, 217 F.3d 846 (9th Cir. 2000), and amended, 130 F. Supp. 2d 1109 (N.D. Cal.

23    2001); United States v. Sungard Data Sys., Inc., 172 F. Supp. 2d 172, 186 (D.D.C. 2001).

24    Indeed, a proper relevant market includes all firms that currently earn revenues in the relevant

25    market. Horizontal Merger Guidelines § 5.1. And for good reason: a service market that

26
      4
27     Horizontal Merger Guidelines of the United States Department of Justice and the Federal Trade Commission
      (Aug. 19, 2010) available at https://www.ftc.gov/sites/default/files/attachments/merger-review/100819hmg.pdf.
                                                                                           Davis Wright Tremaine LLP
                                                                                                    L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 21                                920 Fifth Avenue, Suite 3300
                                                                                                Seattle, WA 98104-1610
                                                                                         206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 34 of 71




 1    doesn’t include all sellers of that service may fail the hypothetical monopolist test if customers

 2    will switch to the excluded seller to make a SSNIP unprofitable.

 3              Plaintiff’s putative service markets fail the hypothetical monopolist test to extent they

 4    don’t include services from Kaiser physicians. The evidence will show that non-Kaiser patients

 5    view Kaiser as a viable substitute for insurance services. They therefore will switch between

 6    health plans to get access to the doctors they prefer, or to get lower prices Defendants’

 7    economic expert—Dr. Lawrence Wu—will present economic analysis showing Kaiser, not

 8    Franciscan, is the closest substitute for TDC adult PCP and orthopedic services. In particular,

 9    Dr. Wu will show that if TDC didn’t exist, more than one-third of TDC’s orthopedic patients

10    would go to Kaiser for the same services. Similarly, the data will show if TDC didn’t exist

11    nearly 30% of TDC’s adult PCP patients would go to Kaiser for those services. So, a

12    hypothetical monopolist of non-Kaiser providers of either service—adult PCP or orthopedics—

13    couldn’t profitably raise its prices because it would lose a substantial number of patients to

14    Kaiser.

15              Plaintiff argues that patients without Kaiser insurance can’t switch to Kaiser providers

16    because Kaiser providers only treat patients with Kaiser insurance. But the evidence will show

17    that non-Kaiser patients can (and do) switch to Kaiser’s health plan, which allows them access

18    to Kaiser physicians. The fact that patients with non-Kaiser insurance can’t immediately

19    switch to Kaiser providers doesn’t justify excluding Kaiser’s physician services from the

20    relevant market. A candidate market only passes the hypothetical monopolist test, if the

21    hypothetical monopolist can impose a non-transitory price increase. A hypothetical monopolist

22    with only non-Kaiser providers might be able to impose a short term price increase, but that

23    price increase would become unprofitable (and thus is transitory) once patients switch to Kaiser

24    coverage during open enrollment periods. This is why the court in California v. Sutter Health

25    System included Kaiser in the relevant hospital service market, even though “Kaiser hospitals

26    may not provide services to non-member patients.” 130 F. Supp. 2d 1109, 1119 (N.D. Cal.

27    2001). The court there reasoned that Kaiser nevertheless was a viable substitute for services

                                                                                    Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 22                         920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 35 of 71




 1    offered at other hospitals in the region because patients would join the Kaiser network if faced

 2    with a price increase from other hospitals. Id. The same is true here. This Court should reject

 3    Plaintiff’s attempt to define a relevant service market that excludes Defendants’ largest and

 4    most significant competitor, Kaiser.

 5                                      (2)    Plaintiff’s Orthopedic Services Geographic Market Is
                                               Too Narrow
 6
                 Plaintiff bears the burden of proving that it has properly defined the relevant geographic
 7
      market. R.C. Dick Geothermal Corp. v. Thermogenics, Inc. 890 F.2d 139, 143 (9th Cir. 1989).
 8
      A proper geographic market is “an arena of effective competition . . . where buyers can turn for
 9
      alternative sources of supply.” Morgan, Strand, Wheller & Biggs v. Radiology Ltd. 924 F.2d
10
      1484, 1490 (9th Cir. 1991) (internal quotations & citation omitted). The question for
11
      geographic market definition is whether a hypothetical monopolist controlling all of the
12
      services in that market could profitably implement a SSNIP. Horizontal Merger Guidelines
13
      § 4.1.3.
14
                 Here, Plaintiff doesn’t define a proper relevant geographic market for orthopedic
15
      services. It will offer the “KP/BI” area (i.e., Kitsap County as well as the southern portions of
16
      the Peninsula around Gig Harbor in Pierce County) as the relevant geographic market for
17
      orthopedic services. See Compl. ¶ 38. But the KP/BI area doesn’t pass the hypothetical
18
      monopolist test because it excludes orthopedists in Seattle and Tacoma. The evidence will
19
      show that a majority of patients in the KP/BI area—over 60%—already seek orthopedic
20
      services from providers in Seattle and Tacoma. Dr. Wu will also testify that a majority of
21
      patients that currently seek orthopedic care in KP/BI view providers in Seattle and Tacoma as
22
      their next best option for care. A hypothetical monopolist could not profitably sustain a price
23
      increase if it would lose a majority of its patients to orthopedists in Seattle and Tacoma.
24
      Testimony will confirm that KP/BI orthopedists directly compete with orthopedists in Seattle
25
      and Tacoma for patients and that patients will travel from KP/BI to Seattle and Tacoma for
26
      orthopedic services. Kaiser, for example, offers a viable HMO plan to its members in KP/BI
27

                                                                                    Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 23                         920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 36 of 71




 1    that doesn’t have any in-network orthopedics located in KP/BI. This indisputable fact explains

 2    why an appropriate geographic market for Orthopedic Services must include providers in

 3    Seattle and Tacoma. If that were not true, Kaiser couldn’t successfully sell its HMO insurance

 4    to KP/BI residents when it offers zero orthopedic services on KP/BI.

 5                           e.      Alleged Price Increases Alone Are Insufficient to Show
                                     Anticompetitive Harm
 6
             Even if Plaintiff could prove a proper relevant market, it lacks evidence of any
 7
      anticompetitive harm from the alleged joint negotiation of prices for Franciscan’s and TDC’s
 8
      services. Notably, price increases, standing alone, do not create any concern under the antitrust
 9
      laws. See, e.g., Brooke Grp. Ltd v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 232
10
      (1993); Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1434 (9th Cir. 1995). To the
11
      contrary, price increases are “fully consistent with a free, competitive market,” so they do not
12
      support an inference of anticompetitive effect. Brantley v. NBC Universal, Inc., 675 F.3d 1192,
13
      1202 (9th Cir. 2012). To carry its prima facie burden under Section 1, Plaintiff must show
14
      evidence of “supracompetitive prices,” not merely price increases. Rebel Oil, 51 F.3d at 1434
15
      (citing FTC v. Ind. Fed’n of Dentists, 476 U.S. 447, 460-61 (1986)). At all times, Plaintiff
16
      carries the burden of showing anticompetitive effects under the rule of reason.
17
             Plaintiff will claim that the prices for TDC’s services allegedly went up immediately
18
      after the TDC Transaction. As explained above, Franciscan purchased all of TDC services and
19
      resells those services to insurers (and patients) at rates it solely negotiates with insurers. So,
20
      Plaintiff’s horizontal price fixing claim arises primarily from TDC switching from its own pre-
21
      transaction insurer contracts to Franciscan’s pre-transaction contracts—i.e., contract
22
      conversion. But, as Plaintiff’s expert already acknowledged, simply adding new doctors to
23
      Franciscan’s pre-existing contracts is not anticompetitive. Indeed, Plaintiff must show more
24
      than merely higher prices following the transaction because the law only condemns price
25
      increases from the exercise of market power. See In re Evanston, 2007 WL 2286195, at *54
26
      (F.T.C. Aug. 6, 2007). Defendants will show at trial that enhanced market power did not cause
27

                                                                                    Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 24                         920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 37 of 71




 1    these alleged price increases. Accordingly, Plaintiff can’t satisfy its prima facie burden with

 2    alleged prices increases for TDC’s services from contract conversion.

 3            Similarly, Plaintiff also intends to show “anticompetitive effects” from Franciscan

 4    allegedly moving surgeries from TDC’s lower-cost ambulatory surgery center to Harrison

 5    Medical Center. Insurance companies and Medicare pay higher reimbursements for services

 6    performed at a hospital-based outpatient facility, like Harrison Medical Center, than at an

 7    ambulatory surgery center. That is because insurance companies follow Medicare and pay

 8    hospitals a facility fee for services performed at a hospital outpatient facility (known as

 9    hospital-based billing). Freestanding facilities don’t receive facility fees from Medicare and

10    thus don’t receive them from insurers.

11            As an initial matter, Plaintiff hasn’t challenged Franciscan’s purchase of TDC’s

12    ambulatory surgery center as an illegal merger. It also never pled a proper relevant market for

13    ambulatory surgery center services—which include services beyond physician services, like

14    imaging services. It is well-settled law that antitrust plaintiffs can’t rely on purported effects in

15    different product or geographic markets to establish anticompetitive effects in the relevant

16    market. Rick-Mik Enter., Inc. v. Equilon Enter. LLC, 532 F.3d 963, 972 (9th Cir. 2008). These

17    alleged effects, therefore, are not relevant to this lawsuit.

18            Even if they were somehow relevant, these allegedly higher fees have nothing to do

19    with a change in market power. Plaintiff hasn’t alleged (and has no evidence) that Franciscan

20    has gained market power by which it obtains higher reimbursement for all (or any) services

21    performed at ambulatory surgery centers. Instead, the evidence will show, Franciscan receives

22    the same facility fee before (and after) the TDC Transaction. Insurers didn’t pay “higher”

23    prices for ambulatory services. And absent a change in market power, the Court can’t conclude

24    that the TDC Transaction produced anticompetitive harm from services performed at an

25    ambulatory surgery center. St. Luke’s, 778 F.3d at 787.

26

27

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 25                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 38 of 71



                             f.      Plaintiff Won’t Show by Indirect Evidence That the TDC
 1                                   Transaction Harmed Competition
 2           With no direct evidence of anticompetitive effects, Plaintiff is left to rely on

 3    “circumstantial evidence pertaining to the structure of the market” to satisfy its prima facie

 4    burden. Rebel Oil, 51 F.3d at 1434. “To demonstrate market power circumstantially, a

 5    plaintiff must: (1) define the relevant market, (2) show that the defendant owns a dominant

 6    share of that market, and (3) show that there are significant barriers to entry and show that

 7    existing competitors lack the capacity to increase their output in the short run.” Id. “Courts

 8    generally require a 65% market share to establish a prima facie case of market power.” Image

 9    Tech. Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1206 (9th Cir. 1997). And any

10    barriers to entry must be “meaningful”— “capable of constraining the normal operation of the

11    market to the extent that the problem is unlikely to be self-correcting.” Id. at 1208 (quoting

12    Rebel Oil, 51 F.3d at 1439).

13           As noted above, Plaintiff hasn’t defined a proper relevant market. But even if it did,

14    Plaintiff still can’t meet its prima facie burden based on other elements of a circumstantial case.

15                                   (1)    Market Shares Suggest Defendants Lack Market
                                            Power
16
             Courts typically infer market power—i.e., the ability to charge supra-competitive
17
      prices—if a firm has a greater than 65% share in a relevant market. Eastman Kodak Co., 125
18
      F.3d at 1206. See Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 4 F. Supp. 3d 1123, 1139 (D.
19
      Ariz. 2014), aff’d, 836 F.3d 1171 (9th Cir. 2016); Vesta Corp. v. Amdocs Mgmt. Ltd., 129 F.
20
      Supp. 3d 1012, 1028 (D. Or. 2015). Courts, federal antitrust agencies, and scholars also
21
      typically agree that a firm lacks market power if it has a share of 30% or less. Jefferson Parish
22
      Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 7, 27-28 (1984); Areeda ¶1736. See also Cory Capps,
23
      et. al, Physician Practice Consolidation Driven By Small Acquisitions, So Antitrust Agencies
24
      Have Few Tools to Intervene, Health Affairs, 1558-59 (Sept. 2017).
25
             The Court can’t infer that Franciscan gained any market power after the TDC
26
      Transaction because their combined shares are too low—even in Plaintiff’s putative markets.
27

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 26                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 39 of 71




 1    In the adult PCP market, Plaintiff claims Franciscan and TDC have a combined share of 33.9%

 2    — well-below the thresholds for market power. Similarly in the orthopedic services market,

 3    Plaintiff claims a combined share between TDC and Franciscan of 27.9%, which falls within

 4    the 30% safe harbor for no market power. See FTC and DOJ Statement of Antitrust

 5    Enforcement Policy Regarding Accountable Care Organizations Participating in the Medicare

 6    Shared Savings Program at 7 (F.T.C. Oct. 20, 2011), available at https://www.justice.gov/sites/

 7    default/files/atr/legacy/2011/10/20/276458.pdf. Plaintiff then combines the shares of all three

 8    firms—WSO, TDC, and Franciscan—to create an allegedly 46.2% share—which remains

 9    below the 65% threshold courts use to infer market power. See Eastman Kodak Co., 125 F.3d

10    at 1206. But the actual shares and concentration levels for the proper relevant markets are even

11    lower. As explained above, Plaintiff’s putative markets incorrectly exclude Kaiser and

12    providers in Seattle and Tacoma for orthopedic services. If the Court adds Kaiser to the

13    relevant adult PCP market, Franciscan and TDC have a 30.8% combined share. If the Court

14    adds Kaiser and includes providers in Seattle and Tacoma in the orthopedics market,

15    Franciscan and TDC have a mere 11% combined share. Collectively, the three firms,

16    (Franciscan, TDC, and WSO) have a combined 13.3% share. All of these share estimates

17    suggest Franciscan doesn’t have market power, before or after the TDC Transaction, in any

18    plausible relevant market.

19                                   (2)    Plaintiff Will Fail to Prove That the TDC Transaction
                                            Enhanced Franciscan’s Bargaining Power with
20                                          Insurers
21           Plaintiff needs (but lacks) evidence that any alleged increases in TDC’s prices after the

22    TDC Transaction came from a change in Franciscan’s bargaining power with insurers. Both

23    parties’ experts will agree that healthcare providers set prices for physician services through

24    negotiations with insurers for inclusion in their provider networks. The relative bargaining

25    leverage of these negotiations depends on the strength of each side’s alternatives if the parties

26    don’t reach an agreement. An insurer, for example, can defeat a provider’s attempt to raise

27    prices if it can credibly threaten to exclude that provider from its network. A provider may

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 27                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 40 of 71




 1    gain bargaining leverage from a transaction if the transaction eliminates a contracting

 2    alternative for an insurer—that is, the transaction combines two firms that insurers viewed as

 3    substitutes for its networks. Here, the insurers will testify that they couldn’t offer a marketable

 4    product on Kitsap Peninsula without Franciscan and TDC before the TDC Transaction. They

 5    didn’t view TDC and Franciscans as alternatives to one another. So, insurers didn’t lose a

 6    contracting alternative from the TDC Transaction. They needed both firms before and after the

 7    TDC Transaction and thus Defendants didn’t gain any bargaining leverage.

 8           Importantly, the alleged increases in TDC’s prices came before Franciscan had any

 9    post-TDC Transaction negotiations with payers. Franciscan simply added the TDC physicians

10    to its existing payer contracts based on its lawful, previously negotiated right to do so under the

11    terms of those contracts. These alleged prices increases don’t show that Franciscan gained any

12    market power after the TDC Transaction. Instead, insurers will testify that the TDC

13    Transaction changed TDC’s prices simply because TDC’s physicians were added to

14    Franciscan’s previously negotiated fee schedule. Plaintiff’s experts agree—as they must—that

15    these alleged price increases have nothing to do with market power. Insurers also will testify

16    that these contract-conversion price changes happen anytime a physician joins a group with a

17    different fee schedule. These price changes even happen when a health system adds physicians

18    in an area where it doesn’t have any competing physicians.

19           Plaintiff will likely contend that Franciscan’s ability to maintain the higher price for

20    TDC’s services after post-TDC Transaction negotiations with insurers shows that Franciscan

21    gained market power after the TDC Transaction. Again, this is not so. Insurers and

22    Franciscan’s VP of Network Strategy and Contracting, Dhyan Lal, will testify that it negotiates

23    rates on a “global” or “system-wide” basis, meaning the negotiation focuses on the total budget

24    for all of Franciscan’s services to the insurer’s patient population. It therefore is inappropriate

25    to focus on changes in TDC’s prices in isolation from changes in Franciscan’s prices for its

26    other services. For example, an insurer may not bear a cost increase if Franciscan raises the

27    prices for TDC’s services but lowers the prices for its hospital services. In fact, the payer may

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 28                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 41 of 71




 1    experience a net cost decrease. Plaintiff won’t (but must) show the TDC Transaction caused

 2    insurers to pay higher total cost than they would have absent the TDC Transaction.

 3                   2.      Defendants Will Present Evidence That Rebuts Any Potential
                             Showing of Anticompetitive Effects
 4
             Under the rule of reason, the burden shifts to defendants only if Plaintiff can show “that
 5
      the restraint produces significant anticompetitive effects within a relevant market.” O’Bannon,
 6
      802 F.2d at 1069-70. Defendants then may rebut Plaintiff’s initial showing with “evidence of
 7
      the restraint’s procompetitive effects.” Id. (citation omitted). If defendants succeed, then
 8
      Plaintiff can only prevail by showing that “legitimate objectives can be achieved in a
 9
      substantially less restrictive manner.” Id. Plaintiff won’t satisfy its prima facie burden for the
10
      reasons noted above. But even if it did, Defendants will show that their conduct didn’t produce
11
      anticompetitive effects because the TDC Transaction saved TDC from dissolution and created
12
      efficiencies. And Plaintiff won’t show that any of these procompetitive benefits could be
13
      achieved absent the TDC Transaction. At every turn, Plaintiff has tried to exclude all evidence
14
      about TDC’s dire financial condition before the TDC Transactions. Dkts. 105, 153, & 167.
15
                             a.      TDC Would Have Dissolved Absent the TDC Transaction
16
             The rule of reason must consider a challenged activity’s net effect on competition, and
17
      competitive significance of a firm is a crucial component of this inquiry. Under United States
18
      v. General Dynamics Corp., courts must assess the future competitive significance of a firm—
19
      not just its present size—when evaluating the effect on competition. 415 U.S. 486, 492-94
20
      (1974). Plaintiff’s competitive effects analysis ignores all evidence about the weakened future
21
      competitive significance of TDC.
22
             Defendants will show at trial that TDC wouldn’t survive on its own. For years leading
23
      up to the TDC Transaction, TDC couldn’t adequately compensate its physicians. The
24
      physicians, as shareholders, were paid last—after TDC covered all of its other expenses, like
25
      supplies, debt, staff salaries, and rent. Compensation decreased year after year—especially
26
      when compared to their national peers—as TDC sought to avoid cash shortfalls. Meanwhile,
27

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 29                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 42 of 71




 1    compensation for physicians nationally continued to increase, and TDC physicians were

 2    actively recruited by other healthcare organizations outside of the region. TDC struggled to

 3    recruit new physicians as a result of its finances. It had to pay new physicians high guaranteed

 4    salaries, despite their low production, in order to recruit them to join TDC. Once employed by

 5    TDC, recruits declined to become shareholders, and instead elected to remain salaried

 6    physicians with guaranteed income levels. And they made this choice to avoid earning less

 7    compensation as a shareholder. For everyone else, compensation declined further because the

 8    shareholder physicians had to cover these costs.

 9           In the time period leading up to the TDC Transaction, physicians left TDC, or

10    considered leaving, because their compensation was not commensurate with their productivity.

11    In 2016, TDC lost about 30% of its primary care physicians all at once. Five primary care

12    physicians on Bainbridge Island left TDC to join Swedish Health System, where they would

13    receive higher income commensurate with their productivity. Other physicians left TDC for

14    higher paying opportunities outside Kitsap. For the shareholders that remained, compensation

15    was an ongoing issue. Some of the physicians continued to practice with TDC despite

16    declining compensation out of concern that their departure would be the last straw for the

17    group—the loss of another referral stream would be fatal to the practice. Others considered

18    part-time locums tenens work in other locales to enhance their ability avoid moving out of the

19    area while their children were still in school.

20           The loss of TDC physicians would have reduced the availability of healthcare services

21    in the area and decreased competition. But the TDC Transaction stabilized TDC and enabled it

22    to remain open. TDC doctors were able to continue their practices in Kitsap, serving the

23    community. Defendants will show at trial that, when all relevant evidence is considered, the

24    Transaction produced procompetitive effects by keeping necessary physicians in the

25    community. Plaintiff lacks any evidence that another entity would have saved TDC from

26    dissolution.

27

                                                                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 30                     920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 43 of 71



                                b.       The Transaction Produced Transaction-Specific Efficiencies
 1                                       That Outweigh Any Purported Anticompetitive Harm
 2            The rule of reason requires courts to analyze the alleged restraint in tandem with any

 3    procompetitive benefits to determine whether the challenged activity is reasonable. See, e.g.,

 4    Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1413 (9th Cir. 1991). Courts have recognized many

 5    procompetitive justifications, including increased output, enhanced operating efficiencies, and

 6    expanding consumer choice. See, Broadcast Music, Inc., 441 U.S. at 20; Paladin Assoc., Inc. v.

 7    Mont. Power Co., 328 F.3d 1145, 1157 (9th Cir. 2003), Supermarket of Homes, Inc. v. San

 8    Fernando Valley Bd. of Realtors, 786 F.2d 1400, 1407 (9th Cir. 1986). The TDC Transaction

 9    created measureable efficiencies that benefit patients on the Kitsap Peninsula, namely:

10                preserved output by incentivizing providers to remain on Kitsap Peninsula;

11                created millions in cost-saving efficiencies that will improve quality; and

12                expanded consumer choice for individuals on government health plans and Tri-Care
                   members5.
13
      Franciscan witnesses will explain Franciscan’s commitment to expanding, not decreasing, the
14
      services that it delivers on Kitsap Peninsula. It is currently building a new $500 million
15
      hospital in Silverdale that will have more beds and services than what is currently offered at
16
      Harrison Medical Center. TDC’s clinics and offices will surround the Silverdale hospital. Dr.
17
      Wu will testify that the TDC Transaction expanded the delivery of healthcare services because
18
      it increased the health system’s referral base, assuring access to a larger group of specialists,
19
      and promoting broader geographic coverage to reach an expanded population base.
20
              The TDC Transaction also prevented a number of physician departures. TDC
21
      physicians will testify that they would have left the KP/BI area because of inadequate
22
      compensation had the TDC Transaction not occurred. Instead, the TDC Transaction made it
23
      financially viable for physicians to stay, and it has helped recruit new physicians to the
24

25
      5
        Tri-Care is a commercial health insurance plan for uniformed Service members and their families, National
26    Guard/Reserve members and their families, survivors, former spouses, Medal of Honor recipients and their
      families, and others registered in the Defense Enrollment Eligibility Reporting System.
27    https://www.tricare.mil/Plans/Eligibility.

                                                                                            Davis Wright Tremaine LLP
                                                                                                     L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 31                                 920 Fifth Avenue, Suite 3300
                                                                                                 Seattle, WA 98104-1610
                                                                                          206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 44 of 71




 1    practice. Maintaining and increasing the number of physicians in an area is procompetitive—it

 2    facilitates an expansion of output and services available to patients.

 3           The TDC Transaction has produced millions in cost-saving efficiencies too. Courts

 4    recognize cost savings from a transaction as a cognizable efficiency under the antitrust laws.

 5    See United States v. H & R Block, Inc., 833 F. Supp. 2d 36, 89 (D.D.C. 2011). In Federal

 6    Trade Commission v. Freeman Hospital, for example, the court denied the FTC’s request to

 7    enjoin a hospital merger, noting that “[t]he consolidation may also make possible the creation

 8    of significant economic efficiencies through less overhead expenses and less administrative

 9    duplication.” 911 F. Supp. 1213, 1224 (W.D. Mo. 1995) aff’d, 69 F.3d 260 (8th Cir. 1995). As

10    in Freeman, the combination of TDC and Franciscan has resulted in “significant economic

11    efficiencies,” including at least $2.7 million in annual cost-savings from the consolidation of

12    duplicative ancillary services. Defendants’ expert Kevin Kennedy will testify that the

13    consolidation of imaging services has led to annual savings of approximately 89% for operating

14    lease and maintenance expenses for basic imaging equipment and approximately 59% for

15    annual MRI costs. Franciscan and TDC also saved $1.9 million from the consolidation of lab

16    services by eliminating all of TDC’s lab related expenses. They also realized purchasing

17    savings from a 10% reduction in its supplies, pharmaceutical, and equipment expenses and

18    other rebates. Defendants have other ongoing efforts to reduce their cost of care on Kitsap

19    Peninsula. None of these savings could be obtained without the TDC Transaction.

20           Quality also has improved after the TDC Transaction, which courts recognize as an

21    efficiency. See County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148, 1160 (9th Cir.

22    2001); FTC v. Butterworth Health Corp., 121 F.3d 708 (6th Cir. 1997). TDC physicians now

23    participate in all of Franciscan’s risk-based contracts, which provide financial incentives to

24    improve quality and lower the cost of care. Before the transaction, TDC participated in some

25    risk-based contracts, but it lacked the scale and infrastructure to participate to the degree

26    Franciscan participates in these types of contracts. This increased participation in risk-based

27

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 32                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 45 of 71




 1    contracts has helped improve quality. TDC also participates in Franciscan’s quality initiatives,

 2    which will lead to measurable quality improvements for area patients.

 3           Perhaps most importantly, the TDC Transaction expanded consumer choice for patients

 4    without commercial insurance—especially with regard to low-income Medicaid patients.

 5    Compare Broadcast Music, 441 U.S. at 22; see Nat’l Collegiate Athletic Ass’n v. Bd. of Regents

 6    of Univ. of Okla., 468 U.S. 85, 102 (1984) (recognizing consumer choice as a procompetitive

 7    benefit). Before the TDC Transaction, TDC physicians received significantly less income for

 8    treating patients without commercial insurance. They therefore limited the number of non-

 9    commercial patients they would treat. After the TDC Transaction, TDC physicians receive the

10    same compensation regardless of whether the patient has insurance and if so, regardless of the

11    type of insurance. That is because Franciscan bears the “collection” risk and pays TDC solely

12    based on productivity. Mr. Kennedy will explain at trial that access improved by 9%-14% for

13    Medicare patients and 3% for Medicaid patients. He also considered whether this benefit could

14    be achieved without the TDC Transaction and determined it could not. Plaintiff, on the other

15    hand, lacks any evidence that these efficiencies could be achieved absent the TDC Transaction.

16           B.      The WSO Transaction Doesn’t Violate Section 7
17           Section 7 of the Clayton Act prohibits mergers that may substantially lessen

18    competition. 15 U.S.C. § 18. To decide the legality of a merger, a court considers evidence of

19    the “immediate impact of the merger upon competition” and predicts the future effects of the

20    transaction. See St. Luke’s Health Sys., 778 F.3d at 783. A court’s focus is not “ephemeral

21    possibilities” of anticompetitive effects, or “certainties,” but rather “probabilities.” Brown Shoe

22    Co. v. United States, 370 U.S. 294, 323 (1962).

23           Courts analyze mergers using a burden-shifting framework. Plaintiff must first

24    establish a prima facie case that a merger is anticompetitive. To do so, courts require a plaintiff

25    to define relevant markets and prove that the merger increases market concentration to a level

26    at which anticompetitive effects are presumed—i.e., an HHI increase of 200 points to an HHI

27    of over 2500. St. Luke’s, 778 F.3d at 786. The burden then shifts to defendant to “‘cast doubt

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 33                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 46 of 71




 1    on the accuracy of the Government’s evidence as predictive of future anticompetitive effects.’”

 2    Id. at 788 (quoting Chi. Bridge & Iron Co. N.V. v. FTC, 534 F.3d 410, 423 (5th Cir. 2008)).

 3    Defendants can do so by identifying the transaction’s procompetitive effects or undermining

 4    plaintiff’s evidence of potential anticompetitive harm. United States v. Baker Hughes Inc., 908

 5    F.2d. 981, 983-85 (D.C. Cir. 1990). The burden of production then shifts to plaintiff and

 6    merges with the ultimate burden of persuasion, which plaintiff bears at all times. St. Luke’s,

 7    778 F.3d at 783.

 8                   1.      Plaintiff Can’t Satisfy Its Prima Facie Burden
 9           Plaintiff’s challenge to the WSO Transaction fails because Plaintiff can’t prove its

10    prima facie case under Section 7. Based on its Complaint, briefings, and expert reports,

11    Plaintiff doesn’t intend to present any evidence that the WSO Transaction substantially

12    lessened competition. See 15 U.S.C. § 18. Instead, it plans to present evidence that the

13    combined effects of the TDC Transaction—which it claims isn’t a merger—and the earlier

14    WSO Transaction violated Section 7. This approach is indirect conflict with the plain text of

15    Section 7. As Defendants’ partial motion for summary judgment explained, Plaintiff can’t

16    prevail as a matter of law absent evidence that the WSO Transaction—separate from the TDC

17    Transaction—violated Section 7. And even if Plaintiff had done the proper legal analysis, it

18    couldn’t come close to satisfying its prima facie burden.

19                           a.      The Court Should Analyze the Incremental Effect of the
                                     WSO Transaction
20
             Plaintiff offers the wrong analytical construct for evaluating the WSO Transaction’s
21
      legality under Section 7. There is no basis to treat two separate transactions as a single
22
      transaction simply because they are “contemplated, negotiated, and close at approximately the
23
      same time.” Dkt. 211 at 23. Most critically, this approach contradicts the text of Section 7,
24
      which outlaws an acquisition where “the effect of such acquisition . . . may be substantially to
25
      lessen competition.” 15 U.S.C. § 18 (emphasis added). The statute focuses on the individual
26
      acquisition, not acquisitions. Plaintiff’s approach eliminates Section 7’s causation requirement
27

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 34                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 47 of 71




 1    because a review of the cumulative effects prevents the court from determining which

 2    transaction caused what, if any, harm. See United States v. Archer-Daniels-Midland Co., 781

 3    F. Supp. 1400, 1402 (S.D. Iowa 1991). And it creates “guilt by association.” This case is a

 4    good example. Franciscan had one orthopedist on Kitsap Peninsula before the WSO

 5    Transaction—who has since retired—and it acquired a mere six additional orthopedists after

 6    the WSO Transaction. Undoubtedly, this acquisition had a de minimis effect on competition, as

 7    Defendants’ expert, Dr. Lawrence Wu, shows (without challenge). But Plaintiff’s combined

 8    effects approach attempts to condemn both transactions.

 9           The Court should ignore the impact of the TDC Transaction in its review of the WSO

10    Transaction because it’s an unrelated “subsequent development.” Section 7 requires that any

11    “developments subsequent to the merger but not ‘caused’ by it should be ignored.” Areeda

12    ¶ 1205a. As Professors Areeda and Hovenkamp observe, “subsequent developments (1) that

13    were neither implicit at the time of merger nor reasonably attributable to the merger itself but

14    (2) that would lead the antitrust tribunal to condemn the challenged merger if it were now to

15    occur” should be ignored, and “retroactive illegality should not be imposed on a merger that

16    was lawful as of the time it was consummated.” Id. ¶ 1205c2; see also Chateau De Ville

17    Prods., Inc. v. Tams-Witmark Music Library, 24 Fed. R. Serv. 2d 623 (S.D.N.Y. 1977). Here,

18    there is no evidence that the WSO Transaction caused or facilitated the TDC Transaction, that

19    the TDC Transaction was “implicit” in the WSO Transaction, or that the two transactions had

20    anything to do with one another. Plaintiff has no evidence that TDC and WSO agreed with

21    each other that they both would join Franciscan; to the contrary, the reality is that Franciscan

22    negotiated the transactions separately, and it did not tell either TDC or WSO about the other’s

23    possible transaction.

24           The legality of a merger must be “judged on the basis of evidence of the situation

25    existing at the time of the acquisition.” Id. ¶ 1205a (emphasis added). Even when post-

26    acquisition evidence is available, courts “must consider whether [that evidence] illuminates the

27    situation that existed when the merger occurred or whether it reflects subsequent developments

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 35                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 48 of 71




 1    not reasonably attributable to the challenged merger itself.” Id. ¶ 1205c1. Although post-

 2    acquisition evidence may shed light on the tendency of a transaction to lessen competition, the

 3    Court must be vigilant to issues of causation when considering it. The Court therefore should

 4    analyze the WSO Transaction separate from the TDC Transaction otherwise it can’t properly

 5    determine whether the WSO Transaction was lawful at the time it occurred.

 6            In addition, the way Plaintiff pled its claims requires separate treatment of the WSO

 7    Transaction. Plaintiff didn’t challenge the TDC Transaction as an illegal merger. Instead, it

 8    contends that TDC and Franciscan remain separate firms with their own decision-makers after

 9    the TDC Transaction. Compl. ¶¶ 68-69; Dkt. 239. The Court has struck Defendants’

10    affirmative merger defense for the TDC Transaction because Plaintiff didn’t bring a merger

11    case. Dkt. 239. If TDC remains a separate and independent company (as Plaintiff claims) after

12    the TDC Transaction, then Plaintiff can’t treat TDC and Franciscan as a merged entity for

13    purposes of analyzing the WSO Transaction’s legality under Section 7. There is no logical or

14    legal basis for doing so.

15                            b.      Plaintiff Can’t Prove Undue Concentration in a Properly
                                      Defined Relevant Market
16
              To establish its prima facie case, Plaintiff must define a proper relevant market and
17
      show that the “transaction will lead to undue concentration in the relevant market. See Baker
18
      Hughes, 908 F.2d at 982-83; United States v. Phila. Nat’l Bank, 374 U.S. 321, 363 (1963).
19
      Plaintiff won’t satisfy this burden at trial. First, it doesn’t offer a proper relevant market.
20
      Plaintiff’s putative market is orthopedic services in the KP/BI area—the same proposed market
21
      for orthopedic services related to its Section 1 claim. And as explained above, this market is
22
      flawed for two reasons: (1) it excludes services from Kaiser physicians; and (2) excludes
23
      orthopedists in Seattle and Tacoma. So, this failure alone requires judgment for Defendants on
24
      Plaintiff’s Count 2 claim. See e.g., United States v. Marine Bancorporation, 418 U.S. 602, 618
25
      (1974); Baker Hughes, 908 F.2d at 982.
26

27

                                                                                    Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 36                         920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
               Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 49 of 71




 1              Second, the WSO Transaction doesn’t produce concentration levels that warrant a

 2    presumption of market power. Plaintiff’s primary expert economist, Dr. Capps, admitted at his

 3    deposition that after the WSO Transaction (and before the TDC Transaction), the HHI was well

 4    below 2500. So, Plaintiff doesn’t have a presumption of market power to help it satisfy its

 5    prima facie burden. Baker Hughes, 908 F.2d at 984.

 6              No modern court has ever enjoined a merger with shares or concentration levels this

 7    low. Franciscan and WSO have a post-merger 10.5% share in a market with an HHI of 1874.

 8    Even in Plaintiff’s alleged relevant market, the combined share of Franciscan and WSO

 9    remains very low—27.7% with an HHI of 1774. Unsurprisingly, the WSO Transaction

10    produces shares and concentration levels well below the HHI levels and combined market

11    shares that other courts have found sufficient to violate Section 7:

12        Case                   Markets            Share            HHI Increase Post- HHI                     Holding
          Advocate6              GAC                60%              1,782        3,943                         Enjoined
13        (N.D. Ill. 2017)
          Sanford7               Adult PCP          86%              3,531               7,422                  Enjoined
14        (D.N.D. 2017)          Pediatricians      99%              4,393               9,726
15                               OB/GYN             85%              1,152               7,363
                                 Gen. Surg.         100%             4,602               9,964
16        Hershey8               GAC                76%              2,582               5,984                  Enjoined
          (3rd. Cir. 2016)
17        St. Luke’s9            Adult PCP          78%              1600                6219                   Enjoined
          (9th Cir. 2015)
18
          ProMedica10            OB                 81%              1,323               6,845                  Enjoined
19        (6th Cir. 2014)        GAC                58%              1,078               4,391

20        Butterworth11          PCP                65%              1,675               4,506                  Lawful
          (6th Cir. 1997)        GAC                47%              1,064               2,767
21        Freeman12              GAC                24%              251                 1,496                  Lawful
22        (8th Cir. 1995)
          WSO                    Orthopedics        10.5%            39                  1,874                  TBD
23        (W.D. Wash. 2019)

24
      6
        FTC v. Advocate Health Care, 2017 WL 1022015 (N.D. Ill. Mar. 16, 2017).
25    7
        FTC v. Sanford Health, Sanford Bismarck, 2017 WL 10810016 (D.N.D. Dec. 15, 2017).
      8
        FTC v. Penn State Hershey Med. Ctr., 838 F.3d 327 (3d Cir. 2016).
      9
26      Saint Alphonsus Med. Ctr.-Nampa Inc. v. St. Luke’s Health Sys., Ltd., 778 F.3d 775 (9th Cir. 2015).
      10
         ProMedica Health Sys., Inc. v. FTC, 749 F.3d 559, 568 (6th Cir. 2014).
      11
27       FTC v. Butterworth Health Corp., 121 F.3d 708 (6th Cir. 1997).
      12
         FTC v. Freeman Hosp., 911 F. Supp. 1213, 1222 (W.D. Mo. 1995), aff’d, 69 F.3d 260 (8th Cir. 1995).
                                                                                           Davis Wright Tremaine LLP
                                                                                                    L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 37                                920 Fifth Avenue, Suite 3300
                                                                                                Seattle, WA 98104-1610
                                                                                         206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 50 of 71




 1    This charts illustrates that all transactions enjoined had a combined share above 50% and an

 2    HHI well above 2500. The WSO Transaction has neither, even in Plaintiff’s putative markets.

 3    No court in the 21st century has ever found a transaction with shares this low to violate the

 4    antitrust laws. It also shows that the WSO Transaction presents shares and concentration levels

 5    similar to those found lawful in FTC v. Freeman Hospital, 69 F.3d. 260 (8th Cir. 1995) and

 6    more than two times lower than those found lawful in FTC v. Butterworth Health Corp.,121.

 7    F.3d 708 (6th Cir. 1997).

 8                           c.     Plaintiff Can’t Prove Anticompetitive Harm
 9            Beyond market concentration statistics, Plaintiff must also prove a likelihood of

10    anticompetitive effects from the WSO Transaction. See Baker Hughes, 908 F.2d at 984

11    (“[e]vidence of market concentration simply provides a convenient starting point for a broader

12    inquiry into future competitiveness”; “the Herfindal Hirschman Index cannot guarantee

13    litigation victories”). Importantly, high market share and concentration statistics don’t

14    conclusively establish anticompetitive effects. See General Dynamics, 415 U.S. at 498.

15    Plaintiff must put on more evidence to carry its heavy burden under Section 7. Baker Hughes,

16    908 F.2d at 984.

17            Plaintiff has no evidence that the WSO Transaction produced (or will produce)

18    anticompetitive effects. Similar to its strategy for the TDC Transaction, Plaintiff will argue that

19    the prices for WSO’s services went up immediately after the WSO Transaction. But, as

20    explained above, the antitrust laws only condemn higher prices caused by increases in market

21    power. See In re Evanston, 2007 WL 2286195, at *54 (F.T.C. Aug. 6, 2007). These price

22    changes occurred from merely adding the six WSO physicians to Franciscan’s pre-existing

23    contracts. This contract conversion is commonplace in healthcare and surely isn’t illegal under

24    the antitrust laws.

25            Plaintiff also can’t show that Franciscan gained any additional bargaining power in

26    subsequent insurer negotiations from employing the six WSO physicians. Franciscan had only

27    one orthopedic surgeon on Kitsap Peninsula before the WSO Transaction. And insurers will

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 38                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 51 of 71




 1    testify that they didn’t negotiate contracts with WSO before the WSO Transaction. Instead,

 2    they put WSO on a non-negotiable standard fee schedule, reserved for small physician groups.

 3    Franciscan’s employment of these six orthopedists—who insurers deemed too small to

 4    negotiate with—surely didn’t change Franciscan’s bargaining power with insurers.

 5                   2.        Defendants Will Successfully Rebut Plaintiff’s Prima Facie Case
 6           Defendants will also put forth additional evidence showing the WSO Transaction didn’t

 7    produce any anticompetitive harm. Under Section 7, defendants may rebut a Plaintiff’s prima

 8    facie case with any evidence that “‘cast[s] doubt on the accuracy of the Government’s evidence

 9    as predictive of future anticompetitive effects.’” St. Luke’s, 778 F.3d at 788 (quoting Chi.

10    Bridge & Iron, 534 F.3d at 423). [E]vidence on a variety of factors can rebut a prima facie

11    case.” Baker Hughes, 908 F.2d at 984. Defendants will satisfy their burden by: (1) proving

12    WSO was a failing firm—an absolute defense; (2) showing WSO would have been an

13    insignificant future competitor; (3) and showing that the WSO Transaction had a net

14    procompetitive effect.

15                             a.    WSO Was a Failing Firm
16           The failing firm defense is “an absolute defense to an action under Section 7 of the

17    Clayton Act.” Sutter Health Sys., 84 F. Supp. 2d at 1081 (N.D. Cal. 2000); Areeda ¶ 951c.

18    The doctrine recognizes that the total loss of a competitor is a greater harm to competition than

19    allowing it to remain in the market as a party to a merger. General Dynamics, 415 U.S. at 507.

20    The public benefits when an acquisition allows a company to avoid failure because employees

21    keep their jobs and the business remains open in the local community. Id.; Int’l Shoe Co. v.

22    FTC, 280 U.S. 291, 302 (1930); Areeda ¶ 952c1. It also “incorporates the possibility that the

23    merger will generate cognizable efficiencies,” because only then is it worthwhile for a

24    successful firm to buy a failing rival. Carl Shapiro, Department of Justice, Competition Policy

25    in Distressed Industries, 2009 WL 1371415, at *10 (May 13, 2009). The failing firm defense

26    applies where a company faces business failure, including if “it is unable to meet its debts as

27    they come due,” and it has made “a good faith effort to seek offers from other potential

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 39                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 52 of 71




 1    purchasers.” Sutter Health, 84 F. Supp. 2d at 1081-82, 1084; see General Dynamics, 415 U.S.

 2    at 507.

 3              Courts perform a fact-specific inquiry to evaluate a firm’s financial condition. They

 4    have found a company failing when it couldn’t pay its bills as they came due, violated loan

 5    covenants, had liabilities exceeding the value of assets, needed principals to incur personal

 6    liability on the company’s debts, or had insufficient working capital. See Sutter Health, 84 F.

 7    Supp. 2d at 1081-82; United States v. M.P.M., Inc., 397 F. Supp. 78, 100-01 (D. Colo. 1975).

 8    And in the healthcare industry, the FTC has found firms failing even when they may “have

 9    sufficient cash reserves to fund operations and its revenues cover expenses in the short term.”

10    Deborah L. Feinstein, Dir., Bureau of Competition, FTC, Antitrust Enforcement in Health

11    Care: Proscription, not Prescription (June 19, 2014).13 Indeed, the FTC recently approved a

12    health system-physician group merger despite significant antitrust problems because it had

13    concerns that the physicians would leave the group for more income elsewhere if it didn’t

14    approve the transaction.14

15              Prior to the WSO Transaction, WSO was in a financial tailspin—clearly facing a “grave

16    possibility of business failure.” Sutter Health, 84 F. Supp. 2d at 1081 (quoting Citizen Publ’g

17    Co. v. United States, 394 U.S. 131, 137 (1969)). Its inability to pay its debts alone establishes

18    its failing condition. Sutter Health, 84 F. Supp. 2d at 1082. WSO owed Bank of America more

19    than $770,000 of outstanding debt that it couldn’t pay. It also violated loan covenants, and

20    defaulted on leases. Its owners had to pay WSO’s construction loan with their own personal

21    funds to prevent default on that debt. WSO couldn’t incur more debt without personal

22    guarantees from all its physician shareholders, which they refused to give because of the

23    business’s poor financial condition. Compare United States v. Int’l Harvester Co., 564 F.2d

24

25
      13
         See https://www.ftc.gov/system/files/documents/public_statements/409481/140619_aco_speech.pdf.
      14
26       Bureau of Competition, Fed. Trade Comm’n, Healthcare Provider in St. Cloud, MN Settles FTC Charges That
      Its Acquisition of Rival Provider Would Likely Lessen Competition for Certain Physician Services (Oct. 6, 2016),
27    available at https://www.ftc.gov/news-events/pressreleases/2016/10/healthcare-provider-st-cloud-mn-settles-ftc-
      charges-its.
                                                                                            Davis Wright Tremaine LLP
                                                                                                     L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 40                                 920 Fifth Avenue, Suite 3300
                                                                                                 Seattle, WA 98104-1610
                                                                                          206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 53 of 71




 1    769, 775 (7th Cir. 1977). Courts find that a firm is failing if it can’t borrow funds. See id.;

 2    United States v. Black & Decker Mfg. Co., 430 F. Supp. 729, 779 (D. Md. 1976).

 3              As Defendants’ expert Leonard Henzke’s testimony will show, WSO couldn’t

 4    independently reverse this financial crisis. It had scarce working capital, and it stayed afloat by

 5    paying its physicians well below market incomes, laying off staff, and cutting employee

 6    benefits. For years, WSO manipulated shareholder compensation (often resulting in less

 7    shareholder income) to pay its operating expenses and couldn’t afford to pay its physicians

 8    income that aligned with their level of effort. Mr. Henzke will testify about how drastic the pay

 9    imbalance was for WSO physicians—most WSO physicians maintained production above the

10    median relative to their peers nationally, yet almost all of them earned below the 10th

11    percentile of their peer groups. In other words, they worked more for less. If WSO paid its

12    physicians income that aligned with their productivity, it would have incurred millions in net

13    losses.

14              On top of facing financial failure, WSO was at risk of losing its most critical asset—the

15    doctors. Before the WSO Transaction, its physicians all seriously considered relocating,

16    retiring early, or otherwise moving their practice outside of the Kitsap Peninsula. The former

17    WSO physicians will testify that they actively sought other opportunities and would have

18    ceased practicing on the Kitsap Peninsula, but for the WSO Transaction. Contemporaneous

19    emails between the WSO physicians in early 2016 confirm their plans to depart if the

20    transaction with Franciscan didn’t proceed. It also couldn’t recruit new physicians (even with

21    financially risky offers of high guaranteed salaries). Mr. Henzke will explain that a single

22    physician departure—one of the six orthopedists—would have ensured WSO’s failure.

23              As to the second element of the failing firm defense, Defendants will show at trial that

24    WSO conducted a good faith search for partners, but found “no other viable alternative

25    purchaser.” Dr. Pepper/Seven-Up Companies, Inc. v. FTC, 991 F.2d 859, 865 (D.C. Cir.

26    1993). The WSO Board discussed various options for the future of its practice. It hired a

27    consultant to attempt to renegotiate its rates with insurers. WSO got close to a transaction with

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 41                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 54 of 71




 1    Proliance, a large surgical group, but that transaction was not feasible in light of WSO’s

 2    financial condition. WSO physicians—who were already poorly paid—would have had to

 3    personally fund expensive buy-in expenses, including costs for computer hardware and other

 4    capital costs. They also would have to pay substantial annual management and overhead fees

 5    on an ongoing basis. An affiliation with Proliance wouldn’t have increased physician

 6    compensation enough for WSO to recruit and retain physicians, and it offered no relief from

 7    WSO’s suffocating debt. As a result, the WSO Board determined an affiliation with Proliance

 8    was untenable. WSO also considered affiliations with other health systems including Multi-

 9    Care, Swedish, and Virginia Mason. Individual WSO physicians will testify regarding their

10    exploration of these ideas. For each of those would-be alternatives, the affiliating health

11    system would have had to agree to allow WSO providers to perform surgery at Franciscan-

12    owned Harrison Hospital or forced WSO surgeons and their patients to travel to Seattle or

13    Tacoma for surgery. Neither were viable options. WSO’s efforts to find an alternative

14    purchaser “were numerous and varied,” but “uniformly fruitless.” See, e.g., M.P.M., Inc., 397

15    F. Supp. at 102. WSO thus determined that a sale to Franciscan was the only viable option for

16    survival.

17                           b.     WSO Was a Weakened Future Competitor
18           Even if the Court finds that WSO somehow fell short of satisfying the failing firm

19    defense , then WSO must be classified as a “flailing” firm—i.e., a weakened competitor. Its

20    poor financial condition—discussed above—shows that WSO would have had little future

21    competitive significance. Defendants may rebut Plaintiff’s prima facie case by “showing that

22    the government’s market share statistics overstate the acquired firm’s ability to compete in the

23    future and that, discounting the acquired firm’s market share to take this into account, the

24    merger would not substantially lessen competition.” FTC v. Univ. Health, Inc., 938 F.2d 1206,

25    1221 (11th Cir. 1991); FTC v. Arch Coal, Inc., 329 F. Supp. 2d 109, 153 (D.D.C. 2004). While

26    not an absolute defense, a company’s weakened future ability to compete goes “to the heart of

27    the Government’s statistical prima facie case.” General Dynamics, 415 U.S. at 508; see also

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 42                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 55 of 71




 1    Int’l Harvester Co., 564 F.2d at 774. That’s because “[e]vidence of past production does not,

 2    as a matter of logic, necessarily give a proper picture of a company’s future ability to compete.”

 3    General Dynamics, 415 U.S. at 501. The strength of the plaintiff’s prima facie case determines

 4    the weight of the defendant’s burden. FTC v. ProMedica Health Sys., Inc., 2011 WL 1219281,

 5    at *58 (N.D. Ohio Mar. 29, 2011).

 6           Courts use the same factors that support a failing-firm defense to assess a firm’s future

 7    financial condition, including high costs and uncertain prospects for access to new capital or

 8    vital inputs. Arch Coal, Inc., 329 F. Supp. 2d at 157; see also FTC v. Nat’l Tea Co., 603 F.2d

 9    694, 700 (8th Cir. 1979) (affirming merger’s lawfulness where there would be “imminent

10    departure” of the acquired firm if blocked). As previously explained, WSO’s financial

11    struggles would prevent it from continuing to serve patients on the Kitsap Peninsula. WSO

12    physicians universally were underpaid and nearly every physician planned to retire or practice

13    elsewhere, if the WSO Transaction didn’t happen. The group couldn’t access capital, faced

14    mounting costs and overdue bills, and it couldn’t afford to recruit new doctors. But for the

15    merger, WSO would have dissolved. It therefore would have had zero future competitive

16    significance, meaning the WSO Transaction didn’t substantially lessen competition. See

17    General Dynamics, 415 U.S. at 501.

18                           c.     The WSO Transaction Produced Transaction-Specific
                                    Benefits
19
             Defendants may also rebut Plaintiff’s prima facie case with evidence of a transaction’s
20
      potential benefits. St. Luke’s, 778 F.3d at 783. It is well recognized that a “primary benefit of
21
      mergers to the economy is their potential to generate significant efficiencies.” Horizontal
22
      Merger Guidelines § 10. Defendants must simply show efficiencies that couldn’t be achieved
23
      absent the transaction. Id. And efficiencies claims matter most in cases like this one, where the
24
      evidence of harm to competition is weak, at best. Id. Here, on balance, patients benefited from
25
      the WSO Transaction. It preserved important access to orthopedic care on Kitsap Peninsula.
26
      The WSO Transaction also expanded access to care for underserved patients. Defendants’
27

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 43                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 56 of 71




 1    expert, Kevin Kennedy, will testify that WSO physicians now treat more patients without

 2    commercial insurance because Franciscan utilizes a payer-neutral compensation plan. Thus,

 3    physicians are paid the same to see Medicaid, Medicare, and commercial patients. So, patients

 4    on Medicaid (for example) now have more local options for orthopedic services. Ironically,

 5    Plaintiff will likely argue this benefit isn’t “cognizable” under the antitrust laws. Not true.

 6    Courts must consider all efficiencies from a transaction regardless of whether they occur in

 7    plaintiff’s alleged markets. See Horizontal Merger Guidelines § 10 n.14.

 8           The WSO Transaction also enabled the WSO physicians to provide higher quality,

 9    lower cost care. It freed WSO from its financial constraints and gave Franciscan a stable group

10    of orthopedic surgeons that would make the community and the practice more attractive to

11    potential physician recruits. See FTC v. Tenet Health Care Corp., 186 F.3d 1045, 1054 (8th

12    Cir. 1999) (finding “[t]he merged entity will be able to attract more highly qualified physicians

13    and specialists and to offer integrated delivery and some tertiary care”). Because the WSO

14    physician contract now through Franciscan’s payer contracts, many of which include quality

15    and savings incentives (unlike WSO’s pre-transaction payer contracts), WSO physicians have

16    new incentives to increase quality and reduce costs. See Horizontal Merger Guidelines § 10

17    (“improved quality” one of many efficiencies merger can create). And Defendants obtained

18    cost-savings from combining overhead functions under Franciscan. See United States v. H & R

19    Block, Inc., 833 F. Supp. 2d 36, 89 (D.D.C. 2011); FTC v. Freeman Hosp., 911 F. Supp. 1213,

20    1224 (W.D. Mo.), aff’d, 69 F.3d 260 (8th Cir. 1995). Courts presume non-profits, like

21    Franciscan, pass cost-savings on to consumers. See United States v. Long Island Jewish Med.

22    Ctr., 983 F. Supp. 121, 149 (E.D.N.Y. 1997). In sum, these transaction-specific benefits easily

23    outweigh the nonexistent anticompetitive effects, giving the Court yet another reason to rule in

24    Defendants’ favor on Count 2.

25           C.      Divestiture Isn’t an Appropriate Remedy
26           Even if the Court finds some antitrust liability, it has broad discretion to fashion a

27    remedy that is “effective to redress the antitrust violation proved.” United States v. E.I. du Pont

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 44                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 57 of 71




 1    de Nemours & Co., 366 U.S. 316, 323 (1961). Plaintiff asks the Court to “rescind and declare

 2    null, void, and unenforceable” all the contracts that make up the Kitsap Transactions. Compl.

 3    ¶ 105(d). But divestiture is a “drastic and rarely awarded remedy.” Taleff v. Sw. Airlines Co.,

 4    554 F. App’x 598, 598 (9th Cir. 2014); see 10A Fletcher Cyc. Corp. § 5046.05. And

 5    divestiture isn’t “necessarily the most appropriate means for restoring competition.” FTC v.

 6    Pepsi Co., Inc., 477 F.2d 224, 29 n.8 (2d Cir. 1973). Divestiture, for example, is a “costly

 7    operation” and “its aftermath may affect the parties and the market structure in a manner that

 8    the court cannot reasonably predict.” 1 Callmann on Unfair Comp., Tr. & Mono. § 4:46 (4th

 9    ed.). It thus “requires careful application” and shouldn’t be ordered “where less extreme

10    remedies” would protect the public. 10A Fletcher Cyc. Corp. § 5046.05.

11                   1.      Divestiture Wouldn’t Effectively Restore Competition

12           Divestiture is an appropriate remedy only if it is “the most appropriate means for

13    restoring competition.” PepsiCo, Inc., 477 F.2d at, 29 n.8; see also Ginsburg v. InBev NV/SA,

14    623 F.3d 1229, 1235 (8th Cir. 2010). Plaintiff’s proposed remedy here would not restore

15    competition and, in fact, would only harm it.

16                           a.      The Kitsap Transactions Integrated the Firms Irrevocably
17           Divestiture can’t be an effective remedy here because the post-Kitsap Transaction

18    entities are irrevocably integrated. In the year after Kitsap Transactions, before Plaintiff

19    initiated this lawsuit, Franciscan reorganized and consolidated services. Franciscan also moved

20    TDC’s laboratory and underutilized imaging services to Harrison, away from TDC’s stand-

21    alone facilities. With these changes, Franciscan combined staff, equipment, and other

22    resources. The integration of those services into existing departments can’t simply be undone.

23           That the proverbial eggs are scrambled is more than an academic issue for the Court. It

24    impacts the effectiveness of divestiture as a remedy. In du Pont, the Supreme Court rejected a

25    proposed alternative remedy because it “would probably involve the courts and the

26    Government in regulation of private affairs more deeply than the administration of a simple

27    order of divestiture.” du Pont, 366 U.S. at 334. But here, divestiture is far from “the surer,

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 45                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 58 of 71




 1    cleaner remedy” as it was in that case. Any unwinding of the Kitsap Transactions will

 2    necessarily involve significant oversight by this Court. The closed facilities and sold

 3    equipment would need to be replaced—a costly endeavor, and one that the TDC and WSO in

 4    reconstituted form would struggle to accomplish. TDC and WSO couldn’t restore operations as

 5    independent firms until they obtained the necessary working capital, staff, facilities, and

 6    physician resources needed to serve patients. In these circumstances, divestiture is impractical.

 7                           b.      TDC and WSO Can’t Survive as Independent Firms
 8           Even if it were possible to reconstitute TDC and WSO as independent practices, they

 9    wouldn’t last long. Defendants will show at trial that physicians won’t remain in these

10    practices, for the same reasons that they were leaving TDC and WSO, before the Kitsap

11    Transactions. Both firms would face the same financial difficulties that they experienced

12    before the Kitsap Transactions: high operating costs, below market compensation, difficulty

13    recruiting new practitioners, and challenges retaining those already in practice. See United

14    States v. LTV Corp., No. CIV. A. 84-884, 1984 WL 21973, at *10 (D.D.C. Aug. 2, 1984). TDC

15    and WSO also would face the added difficulty of having to fund equipment, working capital,

16    and other start-up costs, in addition to identifying and hiring staff in a start-up environment.

17    Defendants have sold WSO’s clinic building so the WSO physicians would have no clinic at

18    which to practice. Individual physicians will testify that they have no interest in practicing at a

19    reconstituted TDC or WSO. Many of these physicians would look for work outside of the

20    Kitsap Peninsula. Other physicians will retire early instead of returning to a struggling

21    independent practice. And Defendants’ expert will testify that even a small number of

22    physician departures will lead to the groups’ imminent failure. In particular, the loss of certain

23    general practitioners who feed referrals to their specialist colleagues will doom TDC.

24    Ultimately, a divestiture will lessen competition for physician services on the Kitsap Peninsula

25    and may leave thousands of patients without access to their physicians.

26

27

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 46                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 59 of 71



                              c.      There Is No White Knight
 1
              Plaintiff will likely argue that divestiture to another health system provides an
 2
      alternative to divestiture of TDC and WSO back into independent practices. But this, too,
 3
      makes little sense. Defendants’ physician witnesses will testify that it would be impractical for
 4
      them to affiliate with a health system without a hospital in Kitsap County. A Seattle- or
 5
      Tacoma- based hospital would be far less convenient for primary care patients. And the
 6
      Kitsap-based physicians would struggle to fulfill emergency call obligations at a hospital in
 7
      Seattle or Tacoma, as such obligations usually require surgeons and other specialists to be
 8
      available at the hospital on short notice. Physicians also need to have admitting privileges at
 9
      local hospitals near their clinics to properly serve their patients.
10
                      2.      Plaintiff’s Proposed Divestiture Remedy for the TDC Transaction Is
11                            Too Broad
12            Plaintiff seeks a divestiture of TDC physicians and former TDC assets not at issue in

13    this lawsuit. Courts have broad authority to craft a remedy to redress anticompetitive harm, but

14    any remedial measures must not be overbroad or punitive. N. Tex. Specialty Physicians v. FTC,

15    528 F.3d 346, 371 (5th Cir. 2008); In re The Raymond Lee Org., 942 F.T.C 489, 1978 WL

16    206103, at *118 (F.T.C. Nov. 1, 1978). Any ordered remedy must bear a “reasonable relation”

17    to the harms identified and the specific markets found to be at issue. Jacob Siegel Co. v. FTC,

18    327 U.S. 608, 613 (1946); see also Grove Labs. v. FTC, 418 F.2d 489, 497 (5th Cir. 1969).

19    Courts have repeatedly reversed or modified remedies not reasonably connected to the

20    competitive harms or that go beyond the bounds of the relevant markets where a violation has

21    been found. See, e.g., Seeburg Corp. v. FTC, 425 F.2d 124, 129-30 (6th Cir. 1970); Abex Corp.

22    v. FTC, 420 F.2d 928, 933 (6th Cir. 1970).

23            Here, Plaintiff seeks a remedy for the TDC Transaction that goes well “beyond the

24    bounds of the relevant markets” at issue in this lawsuit. It only alleged harm in two relevant

25    service markets: adult PCP and Orthopedic services. Yet, Plaintiff asks the Court to unwind

26    the entire TDC Transaction involving many physician services outside of the two markets at

27    issue. It also asks the Court to unwind an asset sale that has little to do with the markets at

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 47                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 60 of 71




 1    issue. This requested relief is too broad and thus inappropriate for those reasons alone. If the

 2    Court chooses to impose the drastic remedy of divestiture, it should be a partial one. See

 3    Matter of Warner-Lambert Co., 88 F.T.C. 503, 1976 WL 180015, at *1 (1976); Callmann on

 4    Unfair Comp., Tr. & Mono. § 4:46 (4th Ed.).

 5           Separately, divestiture is only the “customary form of relief in Section 7 cases.” St.

 6    Luke’s, 778 F.3d at 792. But Plaintiff didn’t challenge the TDC Transaction as an illegal

 7    merger under Section 7 or Section 1. Dkt. 239. It solely challenges the Defendants’ allegedly

 8    joint negotiation of prices as a violation of Section 1 relating to the adult PCP and Orthopedic

 9    services markets. The Court may order injunctive relief to redress a Section 1 violation that

10    enjoins Defendants from engaging in the challenged conduct—i.e., TDC adult PCP and

11    orthopedic physicians billing under Franciscan’s tax identification number. It shouldn’t,

12    however order divestiture of TDC because that relief extends well beyond redressing the

13    challenged “restraint of trade.”

14           The Court also shouldn’t remedy other aspects of the TDC transaction because they

15    don’t create harm that the antitrust laws were designed to avoid. To obtain an injunction under

16    Section 16 of the Clayton Act, Plaintiff must show “antitrust injury,” which is a “threatened

17    loss or damage ‘of the type the antitrust laws were designed to prevent and that flows from that

18    which makes defendants’ acts unlawful.’” Cargill, Inc. v. Monfort of Colorado, Inc., 479 U.S.

19    104, 113 (1986) (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489

20    (1977)). This requirement applies when state attorneys general invoke Section 16. See

21    California v. Am. Stores Co., 495 U.S. 271, 296 (1990); New York v. Microsoft Corp., 209 F.

22    Supp. 2d 132, 139-41 (S.D.N.Y. 2002).

23           Franciscan requires certain surgeries to be performed in a hospital and not in an

24    ambulatory surgery center. It therefore integrated TDC’s diagnostic imaging services with

25    HMC’s, which caused certain patients to pay higher facility fees for surgeries and for hospital-

26    based imaging services. But higher facility fees, because they are not caused by an exercise of

27    market power—i.e., an increased “ability to raise price profitably by restricting output”—are

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 48                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 61 of 71




 1    not the concern of antitrust laws. Ohio v. American Express Co., 138 S. Ct. 2274, 2288 (2018).

 2    The Court therefore should leave them alone.

 3           The same goes for the Ethical Religious Directives (“ERDs”). They prohibit Franciscan

 4    from performing certain procedures on ethical and religious grounds. Any alleged harm from

 5    the ERDs would not flow from a reduction in competition in the relevant markets for PCP and

 6    orthopedic physician services. Catholic hospitals do not reduce their output of restricted

 7    services to raise the price of those services and earn monopoly profits. Instead, they perform

 8    no restricted services, charge a zero price, and earn zero profits. That is not an anticompetitive

 9    result—it is the result of a religious ministry exercising its First Amendment right to decide

10    what services it will not provide. If the Court finds an antitrust violation related to the TDC

11    Transaction, that violation will have nothing to do with Franciscan’s ERDs. So, the Court

12    shouldn’t enjoin their application to TDC and WSO physicians.

13                   3.      Other Remedies Are Better Suited to Prevent Anticompetitive Harm
14           For all the reasons expressed above, other remedies would more effectively redress any

15    violations. Behavioral remedies, for example, that impose restrictions on a defendant’s

16    business conduct can be effective to redress anticompetitive harm in healthcare markets.

17    Courts, the FTC, DOJ, and states’ attorneys general have implemented behavior remedies to

18    redress anticompetitive harm in healthcare markets. In Butterworth, for example, the Court

19    accepted the defendants’ “community commitment” that restricted their ability to raise prices

20    for hospital services and required them to achieve certain community benefits. FTC v.

21    Butterworth Health Corp., 946 F. Supp. 1285, 1298 (W.D. Mich. 1996), aff’d, 121 F.3d 708

22    (6th Cir. 1997). Similarly, the federal antitrust agencies and states’ attorneys general have

23    imposed behavior remedies in healthcare transactions to remedy potential anticompetitive

24    harm. The FTC in In re Evanston, found a consummated hospital merger violated Section 7,

25    but decided a divestiture wasn’t necessary to restore competition. In the Matter of Evanston

26    Nw. Healthcare Corp., No. 9315, 2007 WL 2286195, at *54 (F.T.C. Aug. 6, 2007). Instead,

27    the FTC imposed certain restrictions on the defendants, including the creation of separate

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 49                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 62 of 71




 1    negotiation teams for the merged-health systems upon request from an insurer. Id. State

 2    attorneys general for Massachusetts, West Virginia, New York, and Pennsylvania have all

 3    recently imposed behavioral remedies to resolve their antitrust concerns related to healthcare

 4    provider transactions.15 And even Plaintiff has accepted behavior remedies to resolve antitrust

 5    concerns related to other healthcare transactions in the State of Washington.

 6            The Court also may order structural relief that doesn’t require the full divestiture of

 7    TDC and/or WSO. It may, for example, order Franciscan to release these physicians from their

 8    non-competes, allowing them to practice on the Kitsap Peninsula in competition with

 9    Franciscan. The FTC has used this type of remedy to resolve antitrust concerns relating to

10    physician group transactions and conduct. In In re CentraCare, the FTC had serious concerns

11    that a health system acquisition of a failing physician group violated the antitrust laws.

12    CentraCare Health System; Analysis To Aid Public Comment, 81 FR 71095-04, 2016 WL

13    5941990 (Oct. 14, 2016). It nevertheless approved the transaction once CentraCare agreed to

14    release certain physicians from their non-competes. Id. at 71096. CentraCare also agreed to

15    pay a bonus to any physician in the alleged markets who started his/her own practice in

16    competition with CentraCare. Id. at 71097. The FTC has ordered similar relief in other

17    physician group matters.16

18

19
      15
         See Statement of FTC Concerning Vote to Close the Investigation of a Proposed Transaction Combining
20    Massachusetts Healthcare Providers (Nov. 29, 2018) available at https://www.ftc.gov/news-events/press-
      releases/2018/11/statement-federal-trade-commission-concerning-its-vote-close (seven year price cap agreement);
21    In re: Cabell Huntington Hosp., 15-c-542 (Cir. Ct. of Cabell Cty., W.V. July 30, 2015) Assurance of Voluntary
      Compliance, available at
22    ago.wv.gov/Documents/Cabell%20Huntington%20Hospital%20Civil%20Statement%20and%20Assurance.PDF
      (rate increase caps and payor contract restrictions); A.G. Schneiderman Announces Settlement With Utica
23    Hospitals To Address Competitive Concerns (Dec. 11, 2013) available at https://ag.ny.gov/press-release/ag-
      schneiderman-announces-settlement-utica-hospitals-address-competitive-concerns (temporary rate protection,
24    monitoring, and prohibition on exclusionary contracts); Pennsylvania v. Geisinger Health System Foundation,
      No.1:13-cv-02647-YK, Doc. No. 7, Consent Decree (M.D. Pa., Oct. 28, 2013) (maintaining services,
25    automatically renewing payor contracts, monitoring of contract negotiations, contract restrictions including
      prohibition on anti-tiering and anti-steering clauses).
      16
26       See, e.g., Renown Health; Analysis of Agreement Containing Consent Orders To Aid Public Comment, 77 FR
      47844-02, 2012 WL 3229051 (Aug. 10, 2012) (waiving noncompete); Keystone Orthopaedic Specialists, LLC &
27    Orthopaedic Associates of Reading, Ltd.; Analysis to Aid Public Comment, 80 Fed. Reg. 63787 (Oct. 21, 2015)
      (renegotiation of contracts, consent for future transactions, payor termination of existing contracts).
                                                                                           Davis Wright Tremaine LLP
                                                                                                    L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 50                                920 Fifth Avenue, Suite 3300
                                                                                                Seattle, WA 98104-1610
                                                                                         206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 63 of 71



             D.      Plaintiff Isn’t Entitled to Disgorgement or Other “Equitable Monetary
 1                   Relief”
 2           Plaintiff seeks “equitable disgorgement or any other equitable monetary relief for the

 3    benefit of the State and its consumers as appropriate under federal and state antitrust laws.”

 4    Compl. ¶ 105(e). If the Court finds that the Kitsap Transactions violated any antitrust law (it

 5    shouldn’t), it will have broad discretion to fashion an appropriate remedy. United States v. E.I.

 6    du Pont de Nemours & Co., 366 U.S. 316, 323 (1961). Disgorgement and other unspecified

 7    “equitable monetary relief” are not among the appropriate remedies warranted here.

 8                           a.       Disgorgement Is Appropriate Only Where No Other Remedy
                                      Is Available and the Violation Is Clear
 9
             Disgorgement involves “factfinding by a district court to determine the amount of
10
      money acquired through wrongdoing—a process sometimes called ‘accounting’—and an order
11
      compelling the wrongdoer to pay that amount plus interest to the court.” SEC v. Cavanagh,
12
      445 F.3d 105, 116 (2d Cir. 2006). Its “primary purpose” is to “deter violations of the . . . laws
13
      by depriving violators of their ill-gotten gains.” Kokesh v. SEC, 137 S. Ct. 1635, 1643 (2017)
14
      (citation omitted).
15
             Disgorgement is a “drastic remedy,” ordered only in extraordinary circumstances. See
16
      SEC v. Wills, 472 F. Supp. 1250, 1276 (D.D.C. 1978). Only once has a federal court ordered
17
      disgorgement under the Sherman Act, and that was with the consent of the defendant as the
18
      only remedy available. In United States v. Keyspan Corp., the DOJ and Keyspan Corp. signed
19
      a consent decree settling alleged Sherman Act violations where Keyspan agreed to give up $12
20
      million in profits. 763 F. Supp. 2d 633 (S.D.N.Y. 2011). The court reviewed the decree to
21
      determine whether it was “in the public interest” and found that it was. Id. at 634. There, the
22
      court found disgorgement appropriate because: (1) the anticompetitive conduct in question had
23
      ceased, (2) making the New York consumer whole was “likely unavailable,” and (3) unlike in
24
      many other antitrust actions, “there are no assets to be divested.” Id. at 640. In other words,
25
      “absent disgorgement, the Government [was] without recourse to remedy Keyspan’s
26
      anticompetitive conduct.” Id.
27

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 51                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 64 of 71




 1            This case isn’t Keyspan, so ordering disgorgement here would be unprecedented. If the

 2    Court finds an antitrust violation, the evidence will show that less drastic means exist to remedy

 3    alleged anticompetitive effects of the Kitsap Transactions and to deter future wrongdoing.

 4    Disgorgement here, unlike in Keyspan, isn’t the only available remedy for the alleged

 5    violations. See Section D.3 above. And the “aggrieved” parties are large insurance companies

 6    more than able to protect their own interests, either by rate negotiations or in a private antitrust

 7    action for damages under § 4 of the Clayton Act (15 U.S.C. § 15(a)). But none of the insurers

 8    chose to intervene or to file a separate lawsuit. Indeed, most insurers will testify that they don’t

 9    share the Plaintiff’s concerns about the Kitsap Transactions.

10            The Kitsap Transactions didn’t clearly violate antitrust laws, so disgorgement of any

11    gains is unwarranted. This entire brief explains why this lawsuit, at best, is a close call. But

12    disgorgement is only appropriate “when the violation is clear.” FTC’s Policy Statement on

13    Monetary Equitable Remedies, July 31, 2003.17 Otherwise, it won’t serve its intended purpose:

14    removing the incentive to commit antitrust violations. Disgorgement can’t serve this purpose

15    “when the violator has no reasonable way of knowing in advance that its conduct is placing it

16    in jeopardy of having to pay back all the potential gains.” Id. That’s why the “clear violation”

17    principle is the “most important” of the considerations when awarding disgorgement. FTC v.

18    Cephalon, Inc. (May 28, 2015).18

19                              b.      Disgorgement Is Unavailable Without a “Reasonable
                                        Approximation” of Defendants’ Gains
20
              The Court should also deny Plaintiff’s disgorgement request because it fails to calculate
21
      a “reasonable approximation” of Defendants’ gain from its alleged wrongdoing. Because
22
      disgorgement avoids unjust enrichment, a court may award it “only over property causally
23
      related to the wrongdoing.” SEC v. First City Fin. Corp., 890 F.2d 1215, 1231 (D.C. Cir.
24
      1989); see Wash. Rev. Code. § 19.86.080(2). The causal connection between violation and
25
      17
26       See https://www.ftc.gov/public-statements/2003/07/policy-statement-monetary-equitable-remedies-including-
      particular.
      18
27       See
      https://www.ftc.gov/system/files/documents/public_statements/645501/150528cephalonohlhausenwright1.pdf.
                                                                                          Davis Wright Tremaine LLP
                                                                                                   L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 52                               920 Fifth Avenue, Suite 3300
                                                                                               Seattle, WA 98104-1610
                                                                                        206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 65 of 71




 1    gain need not be perfect, but it also can’t be remote; the plaintiff must show that the amount it

 2    seeks to disgorge “reasonably approximates the defendant’s unjust gains, since the purpose of

 3    such an award is ‘to prevent the defendant’s unjust enrichment by recapturing the gains the

 4    defendant secured in a transaction.’” FTC v. Commerce Planet, Inc., 815 F.3d 593, 603 (9th

 5    Cir. 2016) (quoting 1 Dobbs, Law of Remedies § 4.1(1), at 552). This requirement forces the

 6    court to “distinguish between legally and illegally obtained profits.” First City Fin. Corp., 890

 7    F.2d at 1231. Evidence that doesn’t “yield even a reasonable approximation” makes a claim of

 8    unjust enrichment “merely speculative, and disgorgement will not be allowed.” Restatement

 9    (Third) of Restitution & Unjust Enrichment § 51(d) (2011) (“Restatement”).

10           Plaintiff’s “overcharge” figure isn’t a reasonable approximation of any (alleged) ill-

11    gotten gains. Its calculation comes from its expert, Dr. Cory Capps. But Dr. Capps’ calculated

12    “overcharge” is wholly insufficient. Among other shortcomings, he never tried to determine

13    whether vertical price effects present in any hospital–physician integration account for some (or

14    all) of his calculated overcharges. And he admits that price increases caused by contract

15    conversion (the basis for his calculation of ill-gotten gains) may indeed have a significant

16    vertical component. Plaintiff can’t challenge contract conversion as anticompetitive because

17    market power doesn’t cause the price change. In addition, Dr. Capps’ overcharge model

18    calculates overpayments for physician specialties in which Defendants didn’t compete before

19    the Kitsap Transactions. So, Plaintiff has no idea how much “overcharge” Defendants received

20    from the two Kitsap Transactions. Absent this information, the Court can’t make a “reasonable

21    approximation” of the amount of wrongful gain, so disgorgement isn’t appropriate.

22           The Ninth Circuit has reversed disgorgement awards in similar circumstances. In Out

23    of the Box Enterprises, LLC v. El Paseo Jewelry Exchange, Inc., for example, the Ninth Circuit

24    reversed an award of disgorgement as “fatally flawed” where testimony from the plaintiff’s

25    expert “established only a correlation—not a causal relationship—between” the challenged

26    conduct and a decline of the plaintiff’s profits. 732 F. App’x 532, 534 (9th Cir. 2018). The

27    plaintiff’s expert “assumed” that all of the defendant’s profits during the relevant period were

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 53                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 66 of 71




 1    due to its unlawful advertisements, “without evidence to support that assumption.” Id.; see also

 2    In re First Alliance Mortg. Co., 471 F.3d 977, 997 (9th Cir. 2006). Likewise here, Dr. Capps

 3    merely has assumed that commercial insurers paid increased prices from the Kitsap

 4    Transactions and hasn’t considered the many other factors not the subject of this lawsuit that

 5    could explain the alleged price increases for TDC and WSO services, such as contract

 6    conversion, vertical price effects, and facility fees, among others.

 7                               c.       Disgorgement Isn’t Warranted Under Washington Law
 8             In an action brought by the Washington attorney general as parens patriae, state law

 9    expressly authorizes disgorgement. See Wash. Rev. Code § 19.86.080(2). But discretion to

10    award such relief is not unfettered. The aim of such relief is not to “make whole” those harmed

11    by anticompetitive behavior; rather, it is “intended to redound primarily to the benefit of the

12    public.” State v. LG Elecs., Inc., 87 Wn.2d 298, 319-20, 340 P.3d 915, 925 (2014).

13             Disgorgement here would do little to benefit the public. There is no evidence that

14    commercial insurers increased premiums because of the Kitsap Transactions—let alone that

15    they did so because the Kitsap Transactions gave Defendants market power. Plaintiff seeks

16    equitable monetary relief purportedly on behalf of “consumers.” 19 Compl. ¶ 105(e). Yet, it

17    calculates “overcharges” large insurance companies paid, not consumers. Compare, e.g., State

18    v. Ralph Williams’ Nw. Chrysler Plymouth, Inc., 553 P.2d 423, 438 (Wash. 1976); State v. Am.

19    Tobacco Co., No. 96-2-15056-8 SEA, 1997 WL 714842, at *8 (Wash. Super. June 6, 1997).

20    As noted above, these insurers can protect themselves. They could have sued, and they can still

21    renegotiate rates at the next contract renewal.

22                               d.       Disgorgement Isn’t Available Under Federal Law
23             Plaintiff invokes paragraph 16 of the Clayton Act (Compl. ¶¶ 1, 13), as a “private” party

24    seeking injunctive relief. See 15 U.S.C. § 26.20, But the “Ninth Circuit disallows private use of

25
      19
         Plaintiff also seeks such relief for itself (Compl. ¶105(e)), but state law does not authorize it. See State v. Am.
26    Tobacco Co., 1996 WL 931316, at *6 (Wash. Super. Ct. Nov. 19, 1996).
      20
         15 U.S.C. § 26 states that “Any person, firm, corporation, or association shall be entitled to sue for and have
27    injunctive relief.” (Emphasis added.) “Person” generally excludes the sovereign. See Vermont Agency of Nat.
      Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 780 (2000).
                                                                                               Davis Wright Tremaine LLP
                                                                                                        L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 54                                    920 Fifth Avenue, Suite 3300
                                                                                                    Seattle, WA 98104-1610
                                                                                             206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 67 of 71




 1    Section 16 to pursue disgorgement.” In re: Cathode Ray Tube (Crt) Antitrust Litig., 2016 WL

 2    3648478, at *13 (N.D. Cal. July 7, 2016) (citing In re Multidistrict Vehicle Air Pollution, 538

 3    F.2d 231, 234 (9th Cir. 1976)); FTC v. Mylan Labs., Inc., 62 F. Supp. 2d 25, 42 (D.D.C. 1999).

 4           This Court also can’t award civil penalties in this lawsuit. The Supreme Court has

 5    recently characterized disgorgement as a type of civil “penalty.” See Kokesh v. SEC, 137 S. Ct.

 6    1635, 1644 (2017). And it has long been recognized that federal courts sitting in equity can’t

 7    award civil penalties. Tull v. United States, 481 U.S. 412, 422 (1987); see also United States v.

 8    Keyspan Corp., 763 F. Supp. 2d 633, 638 (S.D.N.Y. 2011). It therefore stands to reason that a

 9    federal judge in a bench trial can’t award disgorgement. And because no federal statute

10    expressly authorizes disgorgement, the Court is without any authority—equitable or statutory—

11    to order it under federal law.

12           The Ninth Circuit’s recent decision in FTC v. AMG Capital Management, LLC doesn’t

13    rescue Plaintiff’s disgorgement request. There, the Court confirmed the FTC’s authority to

14    obtain disgorgement under Section 5 of the FTC Act after Kokesh. See, 910 F.3d 417, 427 (9th

15    Cir. 2018). That ruling, however, only applies to a narrow set of antitrust cases brought by the

16    FTC under Section 5 of the FTC Act. And Ninth Circuit expressly prohibits disgorgement

17    relief in actions brought under Section 16, as the Plaintiff claims here. In re Multidistrict

18    Vehicle Air Pollution, 538 F.2d 231 (9th Cir. 1976). For these reasons, Plaintiff’s request for

19    disgorgement fails as a matter of federal law.

20           E.      Fee shifting in Defendants’ Favor Is Appropriate
21           Under the Washington Consumer Protection Act, “the prevailing party may, in the

22    discretion of the court, recover the costs of said action including a reasonable attorney’s fee.”

23    RCW 19.86.080(1). The Court may award prevailing defendants’ attorneys’ fees in cases

24    brought by the State of Washington under the Consumer Protection Act, on the grounds that

25    “the State has powerful civil litigation resources available at its disposal” and “vindicated

26    defendants should be treated fairly.” State v. Black, 676 P.2d 963, 971 (Wash. 1984); State v.

27

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 55                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 68 of 71




 1    State Credit Ass’n, Inc., 657 P.2d 327, 334 (Wash. App. 1983). In determining whether to

 2    award attorneys’ fees, the court should consider factors that include:

 3           (1) the need to curb serious abuses of governmental power; (2) the necessity of
             providing fair treatment to vindicated defendants; (3) the strong public interest in
 4           continued vigorous State prosecution of consumer protection violations; and (4) the
             necessity of avoiding hindsight logic in making the determination.
 5

 6    Black, 676 P.2d at 971. Other relevant factors include “the complexity and length of the

 7    case” and “the necessity of the lawsuit.” Id.

 8           Here, Plaintiff has brought its “powerful civil litigation resources” to challenge

 9    transactions through which a non-profit hospital system attempted to prevent the departure of

10    many critical physicians from a rural and under-served part of Washington State. Plaintiff’s

11    case has exposed Defendants to tremendous litigation costs in the many millions of dollars.

12    Meanwhile, Plaintiff’s case isn’t about harm to individual consumers, but rather price increases

13    large commercial insurance companies in Washington State allegedly paid. The State of

14    Washington doesn’t need to protect large commercial insurance companies because they have

15    resources to protect their own interests. If they actually believed Defendants somehow violated

16    the antitrust laws, they had the resources to bring their own lawsuits. Yet, no commercial

17    insurance company has filed suit. To the contrary, the vast majority of commercial insurers

18    don’t have concerns about the Kitsap Transactions. Commercial insurers will testify that they

19    would have incurred similar price changes had any hospital system acquired the TDC and WSO

20    physicians. And they have experienced these price changes from other similar health system-

21    physician transactions in the State of Washington. Nor has Plaintiff identified a single

22    employer that has complained about price increases associated with the Kitsap Transactions.

23    So, Plaintiff has brought a complex, prolonged, expensive lawsuit with little merit and no

24    demonstrated connection to the protection of actual consumers. The Court therefore should

25    order the Plaintiff to pay Defendants’ attorneys’ fees, if Defendants prevail.

26

27

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 56                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 69 of 71




 1                                         IV.     CONCLUSION

 2           The outcome of this lawsuit will impact the provision of healthcare services on the

 3    Kitsap Peninsula and may have a broader effect on physicians’ ability to join health systems.

 4    Plaintiff asks this Court to apply the Section 1 per se rule—reserved for inherently suspect

 5    conduct—to a struggling physician group’s exclusive PSA with a health system. No court has

 6    ever done that and for good reason. PSA arrangements are common in healthcare, and they

 7    have saved many independent physician groups from failure. Rather than being “inherently

 8    suspect,” PSAs routinely preserve services that otherwise might be removed from the market.

 9    Plaintiff’s fallback rule of reason Section 1 claim also lacks merit.

10           Defendants will prove at trial that Plaintiff’s Section 1 claim fails because the TDC

11    Transaction combined Defendants into a single entity incapable of a Section 1 violation. And

12    even if they had remained separate entities, the per se rule wouldn’t apply because, at a

13    minimum, Franciscan and TDC entered into a joint venture. The rule of reason must govern a

14    joint venture’s formation or conduct, and Plaintiff won’t prevail on this claim either. It lacks,

15    but needs, evidence that the TDC Transaction produced anticompetitive harm. Meanwhile,

16    Defendants will show that the TDC Transaction produced benefits to patients relating to access,

17    cost of services, and quality. Plaintiff therefore will fall well short of carrying its hefty burden

18    under Section 1.

19           Similarly, Plaintiff won’t satisfy its prima facie burden for its Count 2 claim

20    challenging WSO Transaction’s legality under Section 7. It contorts the “facts” to cobble

21    together a plausible claim. Its claim, however, strays from the plain language of Section 7 that

22    requires a plaintiff to focus on a transaction’s impact on competition. It ignores the obviously

23    negligible impact of the WSO Transaction on competition and instead focuses on the alleged

24    combined effects of the TDC Transaction and WSO Transaction. This approach is problematic

25    for two reasons: (1) the WSO Transaction happened 3 months before the TDC Transaction; and

26    (2) it directly contradicts Plaintiff’s Count 1 claim that TDC and Franciscan are separate

27    entities. Under the proper legal analysis, Plaintiff can’t show any harm from the WSO

                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 57                        920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 70 of 71




 1    Transaction. And WSO was a failing firm before the WSO Transaction—an absolute defense

 2    to Section 7 liability. For all these reasons, Plaintiff won’t prevail on its Section 7 claim. The

 3    Court should find in Defendants’ favor on all claims after hearing the evidence at trial.

 4           DATED this 27th day of February, 2019.
 5

 6      Respectfully submitted,
        _/s/ (by consent)_____________________            _/s/ Douglas E. Litvack_________
 7      Jessica M. Andrade, WSBA No. 39297
                                                          Douglas C. Ross, WSBA No. 12811
        Polsinelli PC
 8                                                        David A. Maas, WSBA No. 50694
        1000 Second Avenue, Suite 3500
                                                          MaryAnn T. Almeida, WSBA No. 49086
 9      Seattle, WA 98104
                                                          DAVIS WRIGHT TREMAINE LLP
        Telephone: (206) 393-5422
10                                                        920 Fifth Avenue, Suite 3300
        jessica.andrade@polsinelli.com
                                                          Seattle, WA 98104-1610
11                                                        Tel: 206.622.3150 Fax: 206.757.7135
        Mitchell D. Raup (pro hac vice)
                                                          douglasross@dwt.com
12      Herbert F. Allen (pro hac vice)
                                                          davidmaas@dwt.com
        Polsinelli PC
                                                          maryannalmeida@dwt.com
13      1401 I Street NW, Suite 800
        Washington, D.C. 20005
14                                                        Douglas E. Litvack, DC Bar No. 1024973
        Telephone: (202) 783-3300
                                                          (pro hac vice)
        mraup@polsinelli.com
15                                                        DAVIS WRIGHT TREMAINE LLP
        hallen@polsinelli.com
                                                          1919 Pennsylvania Avenue, N.W., Suite 800
16                                                        Washington, D.C. 20006-3401
        Matthew C. Hans (pro hac vice)
                                                          Tel: 202.973.4200 Fax: 202.973.4499
17      Polsinelli PC
                                                          douglitvack@dwt.com
        100 South Fourth Street, Suite 1000
18      St. Louis, MO 63102
        Telephone: (314) 889-8000                         Attorneys for Defendant The Doctors Clinic,
19      mhans@polsinelli.com                              a Professional Corporation
20
        G. Gabriel Zorogastua
21      Polsinelli PC
        900 W. 48th Place, Suite 900
22      Kansas City, MO 64112
        Telephone: (816)753-1000
23
        gzorogastua@polsinelli.com
24
        Attorneys for Defendants Franciscan Health
25      System d/b/a Chi Franciscan Health,
26      Franciscan Medical Group, and WestSound
        Orthopaedics, P.S.
27

                                                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 58                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:17-cv-05690-BHS Document 249 Filed 02/27/19 Page 71 of 71




 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on this day, I caused the foregoing document to be electronically

 3    filed with the Clerk of the Court using the CM/ECF system which will send notification of such

 4    filing to all counsel of record.

 5            DATED this 27th day of February, 2019.

 6
                                                    By: /s/ Douglas E. Litvack
 7                                                      Douglas E. Litvak, DC Bar No. 1024973
                                                        (pro hac vice)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     DEFENDANTS’ PRE-TRIAL MEMORANDUM (3:17-cv-05690-BHS) - 59                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
